 
 
Exhibit 10.50
 
 
 

 
 
 
 
 

 
LICENSE AGREEMENT
 
Between
 
IMMTECH PHARMACEUTICALS, INC.
 
AND
 
BIOALLIANCE PHARMA SA
 
 
 
 
 
 
 
 
 
 
 
 
 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS


Page

 

ARTICLE I
DEFINITIONS
1

 
1.1
Definitions 
1

 
1.2
Certain Rules of Construction 
6

ARTICLE II
MANAGEMENT OF THE COLLABORATION
7


 
2.1
Steering Committee 
7

 
2.2
Development Committee 
8

 
2.3
Commercialization Committee 
9

 
2.4
Expenses 
9

 
2.5
Nondisclosure Agreement 
9

ARTICLE III
DEVELOPMENT PROGRAM
9

 
3.1
Immtech Responsibility and Control 
9

 
3.2
Development Program 
10

 
3.3
Clinical and Regulatory Approval 
10

 
3.4
Development Program Funding 
11
  3.5
Development Program Reporting 
 



ARTICLE IV
LICENSE
11

 
4.1
Grant to BioAlliance 
11

 
4.2
Information Transfer 
12

 
4.3
Agreement Not to Genericize 
12

 
4.4
New Indication Rights 
13

ARTICLE V
PAYMENTS
14

 
5.1
Upfront Payment 
14

 
5.2
Subsequent Payments 
14

 
5.3
Reduction of Royalty 
15

 
5.4
Payment Procedures 
16

ARTICLE VI
MANUFACTURE AND SUPPLY; COMMERCIALIZATION
16

 
6.1
Supplies 
16

 
6.2
Commercialization 
17

ARTICLE VII
CONFIDENTIAL AND TECHNICAL INFORMATION
17

 
7.1
Treatment of Confidential Information 
17

 
7.2
Release from Restrictions 
18

 
7.3
No Implied Rights 
18

 
7.4
Survival of Confidentiality Obligations 
19

 
7.5
Superseding Prior Confidentiality Agreement 
19

ARTICLE VIII
PATENT PROSECUTION AND ENFORCEMENT
19


 
8.1
Inventions 
19

 
8.2
Patent Prosecution and Maintenance 
19


 
-i-

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
(continued)
Page

 
8.3
Infringement 
19

ARTICLE IX
ADVERSE EXPERIENCES
22

 
9.1
Notification 
22

 
9.2
Reporting 
23

 
9.3
Literature Reports 
23

ARTICLE X
REPRESENTATIONS AND WARRANTIES
23

 
10.1
Representations and Warranties 
23

ARTICLE XI
INDEMNIFICATION AND LIMITATION ON LIABILITY
26

 
11.1
Indemnification by Immtech 
26

 
11.2
Indemnification by BioAlliance 
26

 
11.3
Notice and Procedures 
26

 
11.4
Limitation of Liability 
27

ARTICLE XII
TERM AND TERMINATION
27

 
12.1
Term 
27

 
12.2
Termination for Breach 
27

 
12.3
Termination for Bankruptcy 
27

 
12.4
Termination by BioAlliance 
27

 
12.5
Effect of Termination 
28

 
12.6
Surviving Rights 
28

 
12.7
Accrued Rights and Surviving Obligations 
28

ARTICLE XIII
MISCELLANEOUS
29

 
13.1
Entire Agreement; Modification 
29

 
13.2
Assignment 
29

 
13.3
Performance by Affiliates 
29

 
13.4
Notices 
29

 
13.5
Dispute Resolution 
30

 
13.6
Governing Law 
30

 
13.7
Force Majeure 
30

 
13.8
Independent Contractors 
                                  31
  13.9 Severability; Waiver                                       31   13.10
Further Actions                                       31   13.11 Cumulative
Rights               31   13.12 Counterparts      31




 
-ii-

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
(continued)
Page
 
 
EXHIBIT A 
SUPPLY AGREEMENT

 
EXHIBIT B 
OPTION TO LICENSE MALARIA PREVENTION

 
EXHIBIT I
SPECIFICATIONS

 
 
 
 



-iii-
 

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT
 
This License Agreement (the “Agreement”) is made and entered into as
of  December 3, 2007 (the “Effective Date”), by and between Immtech
Pharmaceuticals, Inc., a Delaware corporation with its principal place of
business at 150 Fairway Drive, Vernon Hills, IL 60061 (“Immtech”), and
BioAlliance Pharma SA, a French société anonyme having a principal place of
business at 59, boulevard du Général Martial Valin, 4th Floor 75015 Paris,
France (“BioAlliance”).  Immtech and BioAlliance may be referred to herein
individually as a “Party”, or collectively as the “Parties”.
 
Recitals
 
Whereas, Immtech has expertise developing and commercializing pharmaceutical
products for infectious diseases and has developed and owns certain proprietary
technology and know-how relating to the design and manufacture of the Product
(as defined in Section 1.1); and
 
Whereas, BioAlliance has expertise in licensing, developing, marketing and
distributing certain pharmaceutical products in Europe and wishes to develop and
market the Product as further described herein, and Immtech agrees to grant
BioAlliance the rights to do so pursuant to the terms of this Agreement.
 
Now, Therefore, in consideration of the foregoing and the covenants and promises
contained herein, the Parties hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1           Definitions.  For the purposes of this Agreement, the following
defined terms have the respective meanings set forth below:
 
“Affiliate” means with respect to a Party, any other entity that directly or
indirectly controls, is controlled by, or is under common control with, such
Party.  An entity or Party shall be regarded as in control of another entity if
it owns, or directly or indirectly controls, at least fifty percent (50%) of the
voting stock or other ownership interest of such entity, or if it directly or
indirectly possesses the power to direct or cause the direction of the
management and policies of the other entity by any means whatsoever.
 
“cGMP” means the regulatory requirements for current good manufacturing
practices promulgated by the FDA under the U.S. Food, Drug and Cosmetic Act and
the regulations promulgated thereunder, particularly 21 C.F.R. Section 210 et
seq., as the same may be amended from time to time.
 
“Clinical Supplies” means supplies of the Product, manufactured, packaged and
labeled in compliance with cGMP, in such form and dosage as is determined by
Immtech pursuant to the Development Program, and suitable for use in the conduct
of pre-clinical and/or human clinical trials of the Product by the Parties
pursuant to the Development Program.
 
 
1

--------------------------------------------------------------------------------

 


“Commercialization” means the marketing, promotion, advertising, selling and/or
distribution of the Product in the Territory after Regulatory Approval has been
obtained; and the term “Commercialize” has a corresponding meaning.
 
“Commercially Reasonable Efforts” means the efforts and resources that would
reasonably be used (including the promptness with which such efforts and
resources would be applied) in the pharmaceutical industry for the diligent
development, manufacture or commercialization of a pharmaceutical product of
similar market and profit potential and at a similar stage in development or
product life as compared to the Product; and the term “Commercially Reasonable”
has a corresponding meaning.
 
“Confidential Information” means information of a Party that is disclosed to or
obtained by the other Party (including information obtained by a Party as a
result of access to the facilities of the other Party) either prior to or during
the Term, which information is non-public, confidential or proprietary in
nature, including trade secrets, financial data, product information,
manufacturing methods, market research data, marketing plans, identity of
customers, nature and source of raw materials, product formulation and methods
of producing, testing and packaging; provided, however, that Confidential
Information shall not include information of a Party that the receiving Party
can demonstrate by written evidence:  (i) is in the public domain other than as
a result of a breach by such receiving Party (or any of its Affiliates) of its
obligations of confidentiality contained herein; (ii) was known by the receiving
Party prior to receipt from the disclosing Party; (iii) has been developed by
the receiving Party independent of any Confidential Information of the other
Party; or (iv) was subsequently, lawfully and in good faith obtained by the
receiving Party on a non-confidential basis from a Third Party that was not
under an obligation to treat such information in a confidential manner and had a
lawful right to make such disclosure.  Without limiting the foregoing, the terms
of this Agreement, including the Development Program, shall constitute
“Confidential Information” of both Parties hereunder.
 
“COGS” means cost of goods, defined as Transfer Price multiplied by the units
sold by BioAlliance in a calendar quarter.
 
“Development Committee” has the meaning set forth Section 2.2.
 
“Development Costs” means [****].
 
“Development Program” means the activities associated with development of the
Product, including, but not limited to, (a) manufacture and formulation of the
Product for preclinical and clinical studies; (b) planning, implementation,
evaluation and administration of human clinical trials; (c) manufacturing
process development and scale-up for the manufacture of the Product; (d)
preparation and submission of applications for Regulatory Approval; and
(e) post-market surveillance of approved drug Indications.
 
 
 “Direct Cost” means [****].
 
 “Effective Date” means the date set forth in the introductory paragraph.
 
**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.

 
2

--------------------------------------------------------------------------------

 

               “Exclusivity Period” means the period during which the applicable
regulatory agency in the Territory prohibits reference, without the consent of
the owner of an application for Marketing Approval, to the clinical and other
data that is contained in such application for Marketing Approval, and that is
not published or publicly available outside of such application for Marketing
Approval.
“FDA” means The Food and Drug Administration of the United States Department of
Health and Human Services, or any successor agency(ies) thereof performing
similar functions.
 
“Floor Price” means [****].
 
“Immtech Know-How” means all Know-How Owned or Controlled by Immtech or any of
its Affiliates as of the Effective Date or during the Term that is useful or
necessary for the development, manufacture, use, sale, offer for sale,
distribution or import of the Product (or pafuramidine as the active ingredient
in the Product) in the Territory, including, without limitation, any replication
or any part of such Information.
 
“Immtech Patents” means any Patents Owned or Controlled by Immtech or any of its
Affiliates as of the Effective Date or during the Term that are useful or
necessary for the development, manufacture, use, sale, offer for sale,
distribution or import of the Product (or pafuramidine as the active ingredient
in the Product) in the Territory, including, without limitation, all Patents in
the Territory that claim any Invention.  A list of the Immtech Patents existing
as of the Effective Date is appended hereto as Schedule 1.1, and such list will
be updated periodically by Immtech to reflect additions thereto.
 
“Immtech Technology” means all Immtech Patents and all Immtech Know-How.
 
“Indication” means any of the approved therapeutic uses for the Product.
 
“Initial Commercial Sale” means the first sale of the Product by BioAlliance or
its Affiliate in the Territory following Regulatory Approval of the Product in
the Territory.
 
“Invention” means any new invention or discovery related to pafuramidine that is
learned, conceived and/or reduced to practice by one or more employees or
contractors of BioAlliance or its Affiliates or sublicensees, by one or more
employees or contractors of Immtech, or jointly by one or more employees or
contractors of BioAlliance, any BioAlliance Affiliate or BioAlliance
sublicensee  and one or more employees of Immtech.
 
“Know-How” means all tangible and intangible ideas, inventions (whether
patentable or not), instructions, techniques, technology, practices, trade
secrets, knowledge, know-how, skill, experience, processes, methods, products,
materials, compositions, models, data, results, formulas, expert opinions and
information, including, without limitation, biological, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical,
clinical, safety, manufacturing and quality control data and information.
 
**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.


 
3

--------------------------------------------------------------------------------

 
 
“Major EU Market” means any of the United Kingdom, France, Germany,  Italy, and
Spain.


“Marketing Approval” means any and all Regulatory Approvals of a Product, but
excluding Pricing Approval.
 
“Net Sales” means [****].
 
“New Licensing Agreement” has the meaning set forth in Section 4.4(a).
 
“Owned or Controlled by” means the possession of the unencumbered right to grant
the license to BioAlliance as provided herein.
 
“Patents” means all existing and future patents and patent applications,
including without limitation any continuations, continuations-in-part,
divisions, provisionals or any substitute applications, any patent issued with
respect to any such patent applications, any reissue, reexamination, renewal or
extension (including any supplemental patent certificate) of any such patent,
and any confirmation patent or registration patent or patent of addition based
on any such patent, and all foreign counterparts of any of the foregoing.
 
“PCP” means pneumocystis carinii pneumonia (also known as pneumocystis jiroveci
pneumonia).
 
“Phase III Clinical Trials” means that portion of the Development Program that
provides for large scale, pivotal, clinical studies that (a) are conducted in a
number of patients that is intended to be sufficient to obtain a definitive
evaluation of the therapeutic efficacy and safety of a Product in patients for a
given Indication as required by 21 C.F.R. §312.21(c) and/or (b) that are needed
to evaluate the overall risk-benefit relationship of the Product and to provide
adequate basis for obtaining requisite Regulatory Approvals.
 
“Pricing Approval” means any and all price and reimbursement approvals of any
country, federal, supranational, state or local regulatory agency, department,
bureau or other government entity that are necessary for the sale of the Product
in the Territory.
 
“Product” means a finished oral dosage form for sale in the Territory, that (i)
contains pafuramidine as the only active ingredient, (ii) is approved by the
requisite regulatory authority in the Territory for the treatment of PCP and/or
human African trypanosomiasis in patients and (iii) is ready for administration
to the ultimate consumer as a pharmaceutical; provided, however, that the term
Product shall specifically exclude future Indications of pafuramidine, except
those related to PCP and/or human African trypanosomiasis and except as
otherwise provided in Exhibit B.
 


 


 
**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.


 
4

--------------------------------------------------------------------------------

 

“Product Studies” means clinical studies, pre-clinical studies, safety studies,
epidemiological studies, modeling and pharmacoeconomic studies, in each case
including any ancillary or incidental development, investigation or research
schemes pertaining thereto, that are designed (a) to support Regulatory Approval
for the Product or (b) to support publications, promotional and educational
activities, future labeling changes or new Indications for pafuramidine.
 
“Program Developments” means all Inventions and related discoveries, Know-How,
copyrights, works of authorship and other intellectual property rights that are
made, developed, created, conceived or reduced to practice in connection with or
relating to the Development Program or Commercialization during the Term.
 
“Regulatory Approval” means any and all approvals (including Pricing Approval,
if required), licenses, registrations, or authorizations of any country,
federal, supranational, state or local regulatory agency, department, bureau or
other government entity that are necessary for the use, storage, import,
transport and/or sale of the Product in the Territory.
 
“Representative” has the meaning set forth in Section 7.1.
 
“Royalty” has the meaning set forth in Section 5.2(b).
 
“Royalty Period” means, on a country by country basis, the period of time
commencing on the Initial Commercial Sale of the Product in a country and ending
upon the later of:  (a) the expiration of the last to expire valid claim of the
Immtech Patents in such country (subject to the proviso in the last sentence of
Section 8.1), (b) the expiration of the Product’s Exclusivity Period in such
country, and (c) ten (10) years after the date of the Initial Commercial Sale of
the Product in such country.
 
“Selling Unit” means 28 tablets of the Product containing 100 mg of pafuramidine
per tablet.
 
“Supply Agreement” means the supply and distribution terms attached hereto as
Exhibit A, which is considered to be part of this Agreement.
 
“Territory” means Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Denmark,
Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia,
Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland, Portugal, Romania,
Slovakia, Slovenia, Spain, Sweden, Switzerland, and United Kingdom.
 
“Term” has the meaning set forth in Section 12.1.
 
“Third Party” means any person or entity that is not a Party to this Agreement
or an Affiliate of such Party.
 
“Transfer Price” means [****].
 
**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.

 
5

--------------------------------------------------------------------------------

 

1.2           Certain Rules of Construction.
 
(a)           As used in this Agreement, unless the context otherwise requires:
Section, Schedule, Article and Exhibit references are intended to refer to this
Agreement; words describing the singular number shall include the plural and
vice versa; words denoting any gender shall include all genders; words denoting
natural persons shall include corporations, partnerships and other entities, and
vice versa; the words "hereof", "herein" and "hereunder", and words of similar
import, shall refer to this Agreement as a whole, and not to any particular
provision of this Agreement; the term "include" and derivations thereof are not
intended to apply any limitation to the item(s) specified; and terms such as
lessee, lessor, lease, landlord, tenant, licensor, licensee and license will be
interpreted broadly to refer also to sub-leasing or sub-licensing arrangements
and/or the Parties thereto.
 
(b)           This Agreement is between financially sophisticated and
knowledgeable Parties and is entered into by the Parties in reliance upon the
economic and legal bargains contained herein, the language used in this
Agreement has been negotiated by the Parties hereto and shall be interpreted and
construed in a fair and impartial manner without regard to such factors as the
Party who prepared, or caused the preparation of, this Agreement or the relative
bargaining power of the Parties.
 
ARTICLE II
 
MANAGEMENT OF THE COLLABORATION
 
2.1           Steering Committee.
 
(a)           Establishment.  The Parties hereby establish a Steering Committee
consisting of six (6) members, three (3) of whom shall be BioAlliance designees
and three (3) of whom shall be Immtech designees.  Each of the Steering
Committee members shall have appropriate expertise to oversee the Parties’
performance of this Agreement.  The initial Steering Committee members shall be
designated by each Party within one week after the Effective Date.  Each Party
shall have the right at any time and from time to time to designate a
replacement, on a permanent or temporary basis, for any or all of its
previously-designated members of the Steering Committee.  At the beginning of
each calendar year during the Term, each Party shall appoint one of its
designees to serve as a Co-Chair of the Steering Committee.  The initial
Co-Chairs shall be designated by each Party within one week after the Effective
Date.
 
(b)           Meetings and Procedures.
 
(i)           The Steering Committee shall meet at least once every six (6)
months, and more frequently at the request of either Party or as required to
resolve disputes, disagreements or deadlocks, on such dates, and at such places
and times, as the Parties shall agree; provided, however, that the Parties shall
use their Commercially Reasonable Efforts to cause the first meeting of the
Steering Committee to occur within thirty (30) days after the Effective
Date.  The two (2) Co-Chairs shall cooperate to send a notice and agenda for
each meeting of the Steering Committee to all members of the Steering Committee
reasonably in advance of the meeting.  The location of regularly-scheduled
Steering Committee meetings shall
 

 
6

--------------------------------------------------------------------------------

 

alternate between the offices of the Parties, unless otherwise agreed.  The
members of the Steering Committee also may convene or be polled or consulted
from time to time by means of telephone conference, video conference, electronic
mail or correspondence and the like, as deemed necessary or appropriate by the
Co-Chairs.  The Party hosting any Steering Committee meeting shall appoint one
(1) person (who need not be a member of the Steering Committee) to attend the
meeting and record the minutes of the meeting in writing.  Such minutes shall be
circulated to the members of the Steering Committee promptly following the
meeting for review and comment.
 
(ii)           All decisions of the Steering Committee shall be made by
unanimous vote or unanimous written consent of both Parties, with each Party
having, collectively among its respective designees, one (1) vote in all
decisions.  The members of the Steering Committee shall use Commercially
Reasonable Efforts to decide all matters assigned to the Steering Committee
under this Agreement or otherwise referred to it by mutual agreement of the
Parties; provided, however, that if the members of the Steering Committee are
unable to come to a mutual agreement, then  (1) Immtech shall have the right to
make any necessary final determination with respect to decisions related to the
development and manufacture of the Product (e.g., determining which drug
strength to pursue, when to initiate the clinical trial), subject to Exhibit B,
and (2) BioAlliance shall have the right to make any necessary final
determination with respect to decisions related to the Commercialization of the
Product in the Territory (e.g., marketing programs and pricing strategies and
designation of product labels).
 
(c)           Purposes and Powers.  The principal purpose of the Steering
Committee shall be to approve the overall strategy for the Parties’
collaboration hereunder and provide guidance and direction as provided
herein.  Subject to the express rights of the Parties as set forth herein, the
functions of the Steering Committee shall include:
 
(i)           Acting as liaison between the Parties to ensure that they are
informed of the ongoing progress of the Development Program;
 
(ii)           Reviewing and approving the division of responsibilities between
the Parties as set forth herein and as expanded from time to time in furtherance
of the goals of the Parties’ collaboration;
 
(iii)           Reviewing and approving any proposed amendments to the
Development Program;
 
(iv)           Reviewing, consulting on and providing input in respect of
activities related to the manufacturing of the Product and the selection of
manufacturer(s) of the Product (to the extent not already selected as of the
date hereof);
 
(v)           In accordance with the procedures established above, resolving
disputes, disagreements and deadlocks between the Parties, including the other
Committees established pursuant to this Agreement; and
 
(vi)           Performing such other responsibilities as may be assigned to the
Steering Committee pursuant to this Agreement or as may be mutually agreed upon
by the Parties from time to time.
 

 
7

--------------------------------------------------------------------------------

 
 
               2.2           Development Committee.  Within thirty (30) days
after the Effective Date, the Parties shall establish a development committee
(the “Development Committee”) with responsibility for (i) reviewing proposed
changes to the Development Program following Regulatory Approval; and
(ii) performing such other duties as may be assigned under this Agreement or as
may be delegated to the Development Committee by the Steering Committee.  Each
Party shall appoint two (2) designees to the Development Committee each of whom
shall have expertise and experience in the areas of pharmaceutical development
and manufacturing.  Either Party may replace any or all of its designees on the
Development Committee at any time upon written notice to the other Party, and
any member of the Development Committee may designate a suitable proxy to
perform the functions of that member at any time.  The Development Committee
shall meet at least once every calendar quarter during the Development Program,
and more frequently at the request of either Party or as required to resolve
disputes, disagreements or deadlocks, on such dates, and at such places and
times, as the Parties shall agree.  The Development Committee shall seek to act
with the unanimous consent of all members of the Development Committee.  In the
event that the Development Committee members do not reach consensus with respect
to a matter that is within the purview of the Development Committee, the
Development Committee designees of each Party shall collectively have one (1)
vote for purposes of decision-making hereunder with respect to such matters,
with decisions made by unanimous vote of both Parties.  If the votes of the
Development Committee are split on any matter, such matter shall be referred to
the Steering Committee for decision.    
 
2.3           Commercialization Committee.  Within thirty (30) days after the
Effective Date, the Parties shall establish a Commercialization Committee (the
“Commercialization Committee”) with responsibility for (i) reviewing and
approving medical claims and marketing materials to be used by any Parties in
connection with the Product to ensure that the claims made by a Party do not
diminish the value of the Product to the other Party and (ii) coordinating the
activities of the Parties related to the Commercialization.  Each Party shall
appoint two (2) designees to the Commercialization Committee, each of whom shall
have expertise and experience in the areas of marketing, promotion, advertising
and sales.  Either Party may replace any or all of its designees on the
Commercialization Committee at any time upon written notice to the other Party,
and any member of the Commercialization Committee may designate a suitable proxy
to perform the functions of that member at any time.  The Commercialization
Committee shall meet at least once every six (6) months, and more frequently
upon the mutual agreement of the Parties if necessary to resolve disputes,
disagreements or deadlocks.  The Commercialization Committee shall seek to act
with the unanimous consent of its members.  In the event that all of the
Commercialization Committee members do not reach consensus with respect to a
matter that is within the purview of the Commercialization Committee, the
Commercialization Committee designees of each Parties shall collectively have
one (1) vote for purposes of decision-making hereunder with respect to such
matters, with decisions made by unanimous vote of both Parties.  If the votes of
the Commercialization Committee are split on any matter, such matter shall be
referred to the Steering Committee for decision.
 
2.4           Expenses.  Each Party shall be responsible for all travel and
related costs and expenses for its members and approved invitees to attend
meetings of, and otherwise participate on, the Steering Committee, Development
Committee and/or Commercialization Committee.
 

 
8

--------------------------------------------------------------------------------

 

2.5           Nondisclosure Agreement.  All designees of each Party serving on
the Steering Committee, Development Committee and/or the Commercialization
Committee shall as a condition to such service execute a nondisclosure agreement
in form and substance reasonably satisfactory to the Parties.
 
ARTICLE III
 
DEVELOPMENT PROGRAM
 
3.1           Immtech Responsibility and Control.  Subject to the Development
Program and the other terms and conditions contained in this Agreement, Immtech
shall have control over all aspects of the Development Program, including
planning, strategy, administrative management, and fiscal control; provided,
however, that Immtech shall include BioAlliance in such efforts as expressly
provided in this Agreement and otherwise in at least a consultative
capacity.  The Development Program shall be coordinated from the facilities of
Immtech.  Immtech shall keep BioAlliance apprised of the status of the
Development Program through the Development Committee and, as appropriate, the
Steering Committee.  Immtech shall comply, and shall require all of its Third
Party agents and contractors, if any, to comply, with all applicable laws in the
conduct of the Development Program.  BioAlliance shall have the right, through
the Development Committee and the Steering Committee, to actively participate in
planning, strategy, evaluation and management with respect to clinical trials of
the Product in the United States conducted under the Development Program,
including input regarding patient recruitment, and Immtech shall discuss,
consider and, as appropriate, implement the reasonable suggestions and
recommendations of BioAlliance with regard to such clinical trials of the
Product.  Immtech shall reimburse BioAlliance on a quarterly basis for direct
and indirect costs and expenses incurred by BioAlliance in accordance with the
budget set forth in the Development Program for costs associated with planning,
strategy, evaluation and management with respect to the Phase III Clinical
Trials of the Product for the treatment of PCP in the United
States.  BioAlliance will provide a written invoice to Immtech for such costs
and expenses on a quarterly basis, and Immtech will reimburse BioAlliance for
such costs and expenses incurred during the quarter within sixty (60) days after
receipt of invoice.
 
3.2           Development Program.  Immtech shall use Commercially Reasonable
Efforts to conduct the development and regulatory activities with respect to the
Product in accordance with the Development Program.  Notwithstanding the
foregoing or any other provision of this Agreement, the Parties acknowledge and
agree that (a) the Development Program is experimental in nature; and
(b) neither Party provides any guaranty that the Development Program will be
successful or that Regulatory Approval will be obtained for the Product.  During
the Term, Immtech may revise the Development Program at any time and from time
to time, subject to Section 2.1 and Exhibit B.
 
3.3           Clinical Activities and Regulatory Approval in the Territory.
 
(a)           Conduct.  Under Immtech’s direction and control, BioAlliance
agrees to use Commercially Reasonable Efforts to conduct required clinical
trials of the Product and obtain Regulatory Approval in accordance with the
Development Program in the Territory.  Specifically, BioAlliance will fund all
clinical development required to obtain Regulatory
 
 
9

--------------------------------------------------------------------------------

 


Approval of the Product in the Major EU Markets.  The amount of Royalty owed by
BioAlliance to Immtech under Section 5.2(b) will be reduced in an amount not to
exceed 50% per period, until BioAlliance has recouped 50% of the expenses
(including Third Party costs) reasonably incurred by BioAlliance in connection
with the clinical development of the Product or obtaining Regulatory Approval of
the Product in the Territory.  For clarification, once the Parties have agreed
to development and regulatory activities to be conducted by BioAlliance in the
Territory, BioAlliance shall have control over any decisions relating to
implementation of such activities, including any such matters that involve
patient safety.
 
(b)           Regulatory Submissions.  The Parties acknowledge that the Product
has not been reviewed or approved for sale or use for any purpose by any
governmental or regulatory body.  With Immtech’s input and approval (not to be
unreasonably withheld or delayed), BioAlliance shall prepare any required
application(s) for Regulatory Approval in the Territory, and BioAlliance shall
bear the costs of the registration of the Product in the Territory.  Immtech
shall own, in its entirety, all clinical data and reports related to Product
Studies including clinical trials for the Product, which shall be included in
the Immtech Technology.  At all times both prior to and following Regulatory
Approval, (i) BioAlliance shall inform Immtech of all communications with the
required regulatory agencies in the Territory with respect to the Product, and
(ii) provide copies of all proposed regulatory agency submissions for the
Product to the Development Committee prior to their submission.  The Parties
shall cooperate in good faith with respect to, and BioAlliance shall use its
Commercially Reasonable Efforts to enable representatives of Immtech to attend
all formal meetings with the regulatory agencies relating to, Regulatory
Approval of the Product.  The Parties shall cooperate in good faith with respect
to the conduct of any inspections by any regulatory authority of a Party’s site
and facilities related to the Product.  To the extent either Party receives
written or material oral communication from any regulatory authority relating to
any Regulatory Approval process with respect to the Product, the Party receiving
such communication shall notify the other Party and provide a copy of any
written communication as soon as reasonably practicable.
 
3.4           Development Program Funding.  If BioAlliance determines to pursue
any clinical development in respect of the Product following Regulatory
Approval, including any development for PCP prophylaxis or any other PCP
indication, the development costs in respect thereof shall be the responsibility
of BioAlliance, subject to the royalty reduction for such costs provided in
Section 3.3(b).
 
3.5           Development Program Reporting.  Each Party shall (a) provide the
other Party at regularly scheduled meetings of the Development Committee with
summary updates regarding the progress of the Development Program and Regulatory
Approval process activities being conducted by the reporting Party, (b) advise
the other Party of any unforeseen material problems or delays encountered since
the date of its last report in connection with the Development Program, and (c)
provide the other Party as soon as reasonably practicable with such other
material information as such other Party may reasonably request in writing from
time to time with respect to the status of the Development Program.
 

 
10

--------------------------------------------------------------------------------

 

ARTICLE IV
 
LICENSE
 
4.1           Grant to BioAlliance.  Subject to the other provisions of this
Agreement, Immtech hereby grants to BioAlliance and its Affiliates an exclusive
(subject to the co-exclusive rights provided in the last sentence of this
Section 4.1), royalty-bearing license, under Immtech Technology to carry out its
rights and obligations set forth in this Agreement to develop, use, market,
offer for sale, sell, have sold, distribute and import the Product in the
Territory. BioAlliance may sublicense its rights under this Agreement without
the prior written consent of Immtech; provided that any such sublicense is (i)
not to a person or entity directly competing with Immtech, The Consortium
consisting of  The University of North Carolina at Chapel Hill, Auburn
University, Duke University or Georgia State University Research Foundation,
Inc. in the discovery, development, or commercialization of anti-parasitic and
anti-infective drugs, and (ii) in accordance with the terms and conditions of
this Agreement, including, without limitation, Articles VII, VIII and XI.
BioAlliance shall provide Immtech with a copy of any such sublicense agreement
within thirty (30) days of the full execution and delivery by the sublicensee of
such sublicense agreement to BioAlliance.  BioAlliance shall use Commercially
Reasonable Efforts to enforce its rights under each such sublicense
agreement.  In the event that there are one or more sublicense agreements still
in force upon the termination or expiration of this Agreement, other than a
termination due to a breach of such sublicense agreement by the sublicensee,
Immtech will negotiate with such sublicensee in good faith regarding the grant
of a license by Immtech directly to such sublicensee under a new
agreement.  Immtech retains all rights to Immtech Technology except to the
extent explicitly granted to BioAlliance hereunder. Notwithstanding the
foregoing, Immtech retains the right to manufacture the Product.  BioAlliance
will use Commercially Reasonable Efforts to commercialize the Product in the
Major EU Markets within twenty-four (24) months of initial European Union
registration (or such longer period as the Parties may agree in light of the
requirements of any regulatory authority in the Territory, such agreement not to
be unreasonably withheld). If commercial sales do not occur in each of the Major
EU Markets within such time period, at Immtech’s option, license rights within
such country will revert to Immtech and this Agreement shall remain in full
force effect in all other countries in the Territory.
 
4.2           Information Transfer.  Promptly after the Effective Date, Immtech
shall disclose to BioAlliance in writing, or via mutually acceptable electronic
media, copies or reproductions of all Immtech Know-How, not previously disclosed
to BioAlliance, reasonably necessary in order to enable BioAlliance to exploit
its rights granted under Section 4.1.  In addition, during the Term, Immtech
shall promptly disclose to BioAlliance in writing, or via mutually acceptable
electronic media, on an ongoing basis, copies or reproductions of all new
Immtech Know-How that is reasonably necessary in order to enable BioAlliance to
exploit its rights granted under Section 4.1.  Such Immtech Know-How and other
information shall be automatically deemed to be within the scope of the licenses
granted herein without payment of any additional compensation.
 
4.3           Agreement Not to Genericize. BioAlliance recognizes and
acknowledges the value of the Immtech Know-How disclosed under this Agreement
and the Immtech Technology to which BioAlliance is granted a license under this
Agreement.  Accordingly, BioAlliance
 

 
11

--------------------------------------------------------------------------------

 

agrees that (i) it will not attempt to copy or design around the Product or any
product containing pafuramidine during the Term, and if this Agreement is
terminated early by Immtech under Sections 12.2 or 12.3 or by BioAlliance under
Section 12.4, for two years immediately following such termination if the
Product is still commercially available by Immtech, or any of Immtech’s
Affiliates or sublicensees, and (ii) it will not during the Term attempt to sell
any product containing pafuramidine outside the confines of this Agreement,
without express written agreement from Immtech.  
 
4.4           Sales in the Territory. To the extent not otherwise prohibited by
law, neither Immtech nor its Affiliates or licensees (other than BioAlliance)
will sell the Product to customers inside the Territory or to any Third Party
that Immtech has reasonable grounds to believe are likely to import the Product
into the Territory.  If Immtech becomes aware that a Third Party outside the
Territory is exporting the Product acquired from Immtech or any Affiliate or
licensee (other than BioAlliance) to a country within the Territory, then
Immtech shall use Commercially Reasonable Efforts within its legal rights and
the remedies afforded by applicable laws to deter such Third Party from
continuing such exportation.  All inquiries or orders received by Immtech for
the Products to be distributed within the Territory shall be referred to
BioAlliance.
 
4.5           New Indication Rights.  
 
(a)           Notice.  The Parties acknowledge that Immtech is currently
pursuing new indications for pafuramidine. If, following the Effective Date,
Immtech determines that pafuramidine can be used for the treatment and/or
prophylaxis of malaria or any other indication, Immtech shall, prior to
instituting any Phase III development program in respect thereof, provide
BioAlliance with a one-time written notice of information reasonably available
to Immtech, including an estimate of the cost for developing and obtaining
regulatory approval therefor, that is reasonably required by BioAlliance to
assess its interest in exercising the rights granted under this Section 4.5
(“Immtech’s Written Notice”).
 
(b)           Right to Include Malaria. If Immtech’s Written Notice provided
pursuant to Section 4.5(a) above relates to the use of pafuramidine for the
treatment and/or prophylaxis of malaria, Immtech’s Written Notice shall be
accompanied by copies of any minutes of teleconferences or meetings with the FDA
and/or EMEA reflecting direction on the required development of pafuramidine for
prevention of malaria (and, if proposed by Immtech, treatment of malaria) and
all relevant information regarding such proposed development and the budget
therefor. Upon receipt of Immtech’s Written Notice, BioAlliance shall have sixty
(60) days in which to provide written notice to Immtech that BioAlliance would
like to include the prevention of malaria (and, if proposed by Immtech,
treatment of malaria) within the scope of this Agreement upon the terms and
conditions set forth in the attached Exhibit B. Upon receipt of BioAlliance’s
written notice, the terms and conditions set forth in Exhibit B shall become
effective and shall be deemed to be incorporated within and made a part of this
Agreement.
 
(c)           Right of First Offer for Other Indications.  The delivery of
Immtech’s Written Notice pursuant to Section 4.5(a) above with regard to
development of pafuramidine for any indication other than prevention or
treatment of malaria shall automatically grant to BioAlliance a one-time
exclusive option (the “Option”) to enter into an agreement with Immtech for a
license to permit BioAlliance and its Affiliates to market, offer for sale,
sell, have sold and
 
 
12

--------------------------------------------------------------------------------

 


import pafuramidine for such additional indication in the Territory (the “New
License Agreement”).  BioAlliance shall have ten  (10) days from receipt of such
notice to (i) exercise the Option by sending written notice to Immtech of its
intent thereof or (ii) reject the Option, in either case at which time the
following shall occur:
 
(i)           If BioAlliance exercises the Option, the Parties shall have sixty
(60) days from the date of exercise of the Option to negotiate in good faith a
New Licensing Agreement.  If, following such sixty (60) day period, the Parties
have not executed the New Licensing Agreement, Immtech may, but shall not be
obligated to, offer such license for pafuramidine to a Third Party; provided
that, if Immtech proposes to offer or enter into a license for pafuramidine for
the same indication with a Third Party on principal financial terms that in the
aggregate are more favorable to the licensee than those principal financial
terms last offered by BioAlliance when compared using a discounted cash flow of
milestones, royalties, and any other payments utilizing the London Interbank
Offered Rate (LIBOR) rate plus 10%, then Immtech  shall notify BioAlliance of
the principal financial terms offered to such Third Party and BioAlliance shall
have ten (10) days in which to enter into a New Licensing Agreement on such
terms; and
 
(ii)           If BioAlliance rejects the Option, or does not inform Immtech of
its intent to exercise the Option within the ten (10)-day period, Immtech may,
but shall not be obligated to, offer such license to a Third Party.
 
ARTICLE V
 
PAYMENTS
 
5.1           Upfront Payment.  In consideration for the execution and delivery
of this Agreement by Immtech, BioAlliance shall pay Immtech a fully earned,
non-refundable, non-creditable license fee in the amount of US$3,000,000 by wire
transfer of immediately available funds upon execution and delivery of this
Agreement.
 
5.2           Subsequent Payments
 
(a)           Milestone Payments.  Subject to the terms and conditions of this
Agreement, upon the achievement of certain milestones, BioAlliance shall make
fully earned, non-refundable, non-creditable payments to Immtech by wire
transfer of immediately available funds as follows:
 
Regulatory Milestones:
 
 
(i)
Upon [****];

 
 
(ii)
Upon [****];

 
 
**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.

 
13

--------------------------------------------------------------------------------

 
 
Sales Milestones:
 
 
(i)
Upon first achieving [****] in annual sales of the Product in the Territory,
[****];

 
 
(ii)
Upon first achieving [****] in annual sales of the Product in the Territory,
[****];

 
(b)           Royalty. In addition to the milestone payments set forth in
Section 5.2(a), subject to the terms and conditions of this Agreement,
BioAlliance shall additionally be obligated to make the following payments based
on Net Sales for a calendar year (“Royalty”) to Immtech:
 
 
(i)
[****];

 
 
(ii)
[****];

 
 
(iii)
[****];

 
(c)           Royalty Reduction. In addition to the reduction in the Royalty
under Section 3.3(a), in the event that one or more licenses from one or more
Third Parties (excluding any licensee of Immtech) to any issued patents covering
the composition of matter or use of the Product for a particular Indication are
required by BioAlliance or its Affiliates in order to use, market, offer to
sell, sell, have sold or import the Product for such Indication under this
Agreement (hereinafter “Third Party Patent Licenses”), then BioAlliance will
have the right upon the approval of Immtech, which approval shall not be
unreasonably withheld, to obtain a license from such Third Party and offset
[****] of any royalty actually paid to such Third Party by reducing the Royalty
due to Immtech by [****] in any calendar quarter; provided, however, that in no
event shall the Royalty owed to Immtech be reduced by more than [****] in any
calendar quarter as a result of the reductions set forth in Section 3.3(a) and
this Section 5.2(c); provided further that the amount of any such reduction
under Section 3.3(a) or this Section 5.2(c) that is not applied because of the
limitation in the preceding proviso may be carried forward to future quarters.
 
(d)           Royalty Period. The Royalty shall be payable upon a
country-by-country basis during the Royalty Period.  At the end of the Royalty
Period in a given country, BioAlliance’s licenses pursuant to Section 4.1 shall
become a fully paid-up, perpetual license in such country.
 
(e)           Reduction in Royalty Rate.  If, at any time during the Royalty
Period, BioAlliance notifies Immtech in writing that there is no valid claim
other than a method claim of the Immtech Patents in a country in the Territory
in which the Product is sold by BioAlliance, including any Affiliate or
sublicensee of BioAlliance, and there is no Exclusivity Period then in effect
with respect to the Product in such country, or that such circumstances are
expected to
 
**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.

 
 
14

--------------------------------------------------------------------------------

 

occur during the twelve (12) months following such notice, and a generic version
of the Product is being marketed and sold in such country, then the Parties will
meet following such notice to negotiate in good faith a reduction in the Royalty
rates set forth in Section 5.2(b) that is commercially reasonable under such
circumstances, and, if the Parties are unable to reach agreement on such matter,
BioAlliance shall have the right to discontinue its sales of the Product in such
country and its discontinuation of such sales shall not constitute a breach of
this Agreement.
 
(f)           Combination Products.  In the event that Immtech intends to offer
the Product as part of a system or in combination with another product
containing one or more of the active ingredients (the “Combination Product”)
during the Term of this Agreement, Immtech will notify BioAlliance and the
Parties will discuss whether this Agreement will be amended to allow BioAlliance
to distribute such Combination Product.
 
5.3           Payment Procedures.
 
(a)           Manner of Payment.  Remittance of payments under Article V will be
made by means of wire or electronic transfer to Immtech’s account in a bank in
the United States to be designated by Immtech.
 
(b)           Payments and Reports.  All amounts payable to Immtech under this
Agreement shall be paid in U.S. Dollars.  The Royalty shall accrue at the time
of sale of the Product to a Third Party.  Royalty obligations that accrue during
a calendar quarter shall be paid within sixty (60) days after the end of such
calendar quarter, and other payments owing shall be made as specified
herein.  Each Royalty payment due to Immtech shall be accompanied by a report
listing the gross invoiced sales of the Product sold during such period and the
calculation of Net Sales based on such sales, including all other information
necessary to determine the appropriate amount of such Royalty payments, and any
additional information or reports required under this Agreement.
 
(c)           Records and Audit.  For a period of three (3) years after the
Royalty period to which the records relate, BioAlliance shall keep complete and
accurate records pertaining to the sale or other disposition of the Product in
sufficient detail to permit Immtech to confirm the accuracy of all payments due
hereunder.  Immtech shall have the right to cause an independent, certified
public accountant to audit such records to confirm the Net Sales and Royalty
payments; provided, however, that such auditor shall not disclose BioAlliance’s
Confidential Information to Immtech, except to the extent such disclosure is
necessary to verify the amount of Royalty and other payments due under this
Agreement.  Such audits may be exercised once a year, within three (3) years
after the Royalty period to which such records relate, upon notice to
BioAlliance and during normal business hours.  Any amounts shown to be owing by
such audits shall be paid promptly.  Immtech shall bear the full cost of such
audit unless such audit discloses a variance in the amounts paid by BioAlliance
of more than five percent (5%) from the amount of Royalty and/or other payments
actually owed for the period audited.  In such case, BioAlliance shall bear the
full cost of such audit.  The terms of this Section 5.4(c) shall survive any
termination or expiration of this Agreement for a period of three (3) years.
 

 
15

--------------------------------------------------------------------------------

 

ARTICLE VI
 
MANUFACTURE AND SUPPLY; COMMERCIALIZATION
 
6.1           Supplies.
 
(a)           Immtech shall manufacture or cause to be manufactured all Clinical
Supplies of Product for the Development Program, including the completion of
pre-clinical work and human clinical trials necessary for registration in the
Territory, pursuant to the Supply Agreement.
 
(b)           Immtech has established a commercial manufacturing process and for
manufacturing or causing to be manufactured commercial supplies of the Product
at the scale and in the amounts required to meet BioAlliance’s sales forecast,
pursuant to the Supply Agreement.
 
(c)           BioAlliance shall acquire the Product from Immtech at the Transfer
Price, provided, however, that, with respect to any quantities of Product
BioAlliance or its Affiliates or sublicensees purchases for use in Product
Studies in the Territory or distributes as samples to persons in the medical
profession, BioAlliance shall acquire such quantities from Immtech at the Direct
Cost.  BioAlliance shall pay Immtech for Product within sixty (60) days of
receipt of such Product (unless rejected in accordance with the Supply
Agreement).
 
6.2           Commercialization.  Subject to the rights and input of the
Commercialization Committee, BioAlliance shall have responsibility for all
Commercialization activities, including developing strategies and tactics
related to the advertising, promotion, marketing and selling the Product in the
Territory.  BioAlliance shall, at all times during the Term, use Commercially
Reasonable Efforts equal to those committed to products of similar size and
expected value to seek to Commercialize the Product in the Territory for those
formulations and indications for which BioAlliance is commercializing Product
without Immtech.
 
(a)           BioAlliance Activities.  It shall be BioAlliance’s sole right and
responsibility in the Territory, in consultation with Immtech, to (i) determine
the commercially reasonable launch dates for the Product, (ii) develop
advertising and promotional materials related to the Product, (iii) book sales
for the Product, (iv) handle all returns of the Product, (v) handle all aspects
of order processing, invoicing and collection of receivables for the Product,
(vi) collect data regarding sales to hospitals and other end users of the
Product, (vii) monitor inventory levels of the Product, (viii) provide first
line customer support and pharmacovigilance (and after such initial support,
pharmacovigilance support shall be handled in accordance with Article IX), and
(ix) warehouse the Product.
 
(b)           Pricing.  BioAlliance shall have the right and responsibility to
determine the prices for the Product and any discounts and rebates that may be
offered thereto, including decisions relating to customer allowances and
credits.
 

 
16

--------------------------------------------------------------------------------

 

ARTICLE VII
 
CONFIDENTIAL INFORMATION
 
7.1           Treatment of Confidential Information.  Each Party agrees to
retain in strict confidence and not to disclose, divulge or otherwise
communicate to any other person or entity any Confidential Information of the
other Party, whether received prior to or after the Effective Date, and further
agrees not to use any such Confidential Information for any purpose, except
pursuant to, and in order to carry out, the terms and objectives of this
Agreement, except that each Party may disclose Confidential Information of the
other Party to the officers, directors, employees, agents, accountants,
attorneys, consultants, subcontractors or other representatives of the receiving
Party or its Affiliates (the “Representatives”), who, in each case, (a) need to
know such Confidential Information for purposes of the implementation and
performance by the receiving Party of this Agreement and (b) will use the
Confidential Information only for such limited purposes.  Each Party hereby
agrees to use at least the same standard of care in complying with its
confidentiality obligations hereunder as it uses to protect its own Confidential
Information of comparable sensitivity (but no less than reasonable care) and to
exercise reasonable precautions to prevent and restrain the unauthorized
disclosure of such Confidential Information by any of its Representatives.  Each
Party warrants that each of its Representatives to whom any Confidential
Information is revealed shall previously have been informed of the confidential
nature of the Confidential Information and shall have agreed to maintain its
confidentiality under terms no less restrictive than those set forth in this
Article VII.  Without limiting the generality of any of the foregoing, each
Party agrees not to make any disclosure of Confidential Information of the other
Party that would be reasonably likely to impair such other Party’s ability to
obtain U.S. or foreign patents on any patentable invention or discovery
described or otherwise embodied in such Confidential Information.  The
Confidential Information of each Party includes information from Third Parties
disclosed by one Party to this Agreement to the other Party to this Agreement.  
 
7.2           Release from Restrictions.
 
(a)           The provisions of Section 7.1 shall not apply to any Confidential
Information disclosed hereunder to the extent that such Confidential Information
is required to be disclosed by the receiving Party to defend or prosecute
litigation or to comply with applicable laws or regulations, including filing an
Information Disclosure Statement with the U.S. Patent and Trademark Office or
any other patent office, or pursuant to an order of a court or regulatory
agency, provided that the receiving Party shall provide prior written notice of
such disclosure to the other Party and shall take actions as are reasonable and
lawful to avoid and/or minimize the degree of such disclosure, including
assisting the other Party in seeking a protective order or other means for
preventing disclosure or use.  To the extent, if any, that a Party concludes in
good faith that it is required by applicable laws or regulations to file or
register this Agreement or a notification thereof with any governmental
authority, including the U.S. Securities and Exchange Commission, such Party may
do so, and the other Party shall cooperate in such filing or notification and
shall execute all documents reasonably required in connection therewith.  In
such situation, the filing Party shall request confidential treatment of
sensitive provisions of the Agreement to the extent permitted by law.  The
Parties shall promptly inform each other as to the
 

 
17

--------------------------------------------------------------------------------

 

activities or inquiries of any such governmental authority relating to this
Agreement, and shall cooperate to respond to any request for further information
therefrom.
 
(b)           A Party may disclose this Agreement to a Third Party in connection
with or in conjunction with a proposed merger, consolidation, sale of assets
that include those related to this Agreement, an assignment of this Agreement or
loan financing, raising of capital, or sale of securities, provided that the
disclosing Party obtains an agreement for confidential treatment thereof, except
in the case where after reasonable efforts such Party is unable to obtain such
agreement.
 
7.3           No Implied Rights.  Except as otherwise set forth in this
Agreement, nothing herein shall be construed as giving either Party any right,
title, interest in or ownership of the Confidential Information of the other
Party.  For the purposes of this Agreement, specific information disclosed as
part of Confidential Information shall not be deemed to be in the public domain
or in the prior possession of the receiving Party merely because it is embraced
by more general information in the public domain or by more general information
in the prior possession of the receiving Party.
 
7.4           Survival of Confidentiality Obligations.  The confidentiality
obligations of the Parties contained in this Article VII shall remain binding on
both Parties during the Term and for a period of five (5) years after the
termination of this Agreement, regardless of the cause of such termination.  The
Parties acknowledge that any breach of this Article VII will constitute
irreparable harm, and that the non-breaching Party shall be entitled to specific
performance or injunctive relief to enforce this Article VII in addition to
whatever remedies such Party may otherwise be entitled to at law or in equity.
 
7.5           Superseding Prior Confidentiality Agreement.  The provisions of
this Article VII shall supersede the Confidentiality Agreement between the
Parties dated October 26, 2006, with respect to the subject matter hereof, and
shall establish the sole obligations of confidentiality and nonuse of
Confidential Information received by a Party prior to or after the Effective
Date.
 
ARTICLE VIII
 
PATENT PROSECUTION AND ENFORCEMENT
 
8.1           Inventions.  All Inventions shall be the sole and exclusive
property of Immtech.  BioAlliance, including BioAlliance’s Affiliates and
sublicensees, shall disclose in writing to Immtech any Invention made by one or
more employees or contractors of BioAlliance including BioAlliance’s Affiliates
and sublicensees, within thirty (30) days of BioAlliance’s written receipt of a
disclosure for such Invention.  All subject inventors of such Inventions shall
cooperate to the extent necessary to assist Immtech in the preparation, filing
and prosecution of any patent, copyright, or other applications related to any
Invention, including the filing of all papers necessary to perfect Immtech’s
ownership of said Invention.  All resulting patent applications and patents that
claims any Invention will immediately, and without further action of the
Parties, (i) be deemed to be Immtech Patents and listed in Schedule 1.1 and (ii)
be exclusively licensed to BioAlliance in accordance with the terms of this
Agreement; provided, however, that in no event
 

 
18

--------------------------------------------------------------------------------

 

will BioAlliance owe any additional Royalty with respect to any Invention made
by one or more employees or contractors of BioAlliance or any Patents that claim
such Invention. 
 
8.2           Patent Prosecution and Maintenance.  All Patents shall be
controlled and maintained by Immtech, at Immtech’s expense.
 
8.3           Infringement.  
 
(a)           BioAlliance and Immtech shall inform each other promptly in
writing of any alleged or suspected infringement by a Third Party of any of
Immtech Technology or Program Developments related to the Product, and of any
available evidence thereof.
 
(b)           Subject to Sections 8.3(c), 8.3(d), and 8.3(e), BioAlliance may,
at its sole option and expense, prosecute the infringement of any Immtech
Technology or Program Developments related to the Product in the Territory.
 
(c)           In the event that a Third Party infringes or constructively
infringes Immtech Technology or Program Developments relating to the Product in
the Territory (a “Product Infringement”), then the Parties shall discuss whether
or not to institute an infringement action with respect to such Product
Infringement.  Subject to Section 8.3(d), BioAlliance shall have the right to
institute such a suit and control the prosecution, settlement or compromise
thereof.  At Immtech’s option, Immtech may request to be joined as a Party in
such Product Infringement action and BioAlliance shall execute all papers and
perform such acts as may be reasonably required in respect thereof.  Immtech
shall, at the request and expense of BioAlliance, be joined as a party in such
Product Infringement action, provide reasonable cooperation and, to the extent
possible, Immtech shall have its employees testify when requested and make
available relevant records, papers, information, samples, specimens and the like
regardless of whether Immtech has joined such suit.  BioAlliance shall bear all
the costs of such a suit.  If BioAlliance initiates litigation of such Product
Infringement pursuant to this Section 8.3(c), Immtech shall not make any
admission to invalidity or unenforceability in respect thereof without the prior
consent of BioAlliance.
 
(d)           If a Third Party infringes or constructively infringes Immtech
Technology or Program Developments relating to indications for pafuramidine that
are not within the scope of the Product, Immtech shall have the right to
institute a suit and control the prosecution, settlement or compromise
thereof.  Immtech shall bear all the costs of such a suit.  At BioAlliance’s
option, BioAlliance may request to be joined as a Party in such litigation,
provided, however, that BioAlliance’s joining of such action shall not affect
Immtech’s control thereof.  BioAlliance shall, at the request of Immtech,
provide reasonable cooperation and, to the extent possible, BioAlliance shall
have its employees testify when requested and make available relevant records,
papers, information, samples, specimens and the like regardless of whether
BioAlliance has joined such suit.  BioAlliance shall have the right to select,
at BioAlliance’s expense, separate counsel to participate in such suits on
BioAlliance’s behalf.  If Immtech fails to bring any such suit relating to
infringement of Immtech Technology or Program Developments relating to non-PCP
indications for pafuramidine in the Territory within (a) ninety (90) days
following the notice of alleged infringement or (b) ten (10) days before the
time limit, if any, set forth in the appropriate laws and regulations for the
filing of such suit, whichever
 

 
19

--------------------------------------------------------------------------------

 

comes first, and such failure may adversely affect the rights granted to
BioAlliance hereunder, BioAlliance shall have the right to bring and control any
such suit at its own expense and by counsel of its own choice, and Immtech shall
have the right, at its own expense, to be represented in any such suit by
counsel of its own choice.
 
(e)           Within thirty (30) days of being notified of alleged or suspected
Product Infringement (but in any event no later than twenty (25) days before the
time limit, if any, set forth in the appropriate laws and regulations for the
filing of such suit), BioAlliance shall either (i) institute a suit for Product
Infringement pursuant to Section 8.3(c) or (ii) notify Immtech that (A) it has a
legally relevant belief that it is in the Parties’ interest to not institute
such suit within such time and (B) it intends to institute such a suit in the
future.  If Immtech agrees with BioAlliance’s assessment and intent to bring
such suit in the future, BioAlliance shall have the right to institute such suit
in accordance with Section 8.3(c).  If Immtech provides BioAlliance with written
notice within five (5) days of receipt of the notice from BioAlliance in
accordance with the foregoing clause (ii) that it does not reasonably agree with
such assessment, then BioAlliance may institute such suit within ten (10) days
of receipt of such notice from Immtech and such suit shall be governed by
Section 8.3(c); provided, however, that if BioAlliance determines not to
institute such suit within ten (10) days of receipt of such notice from Immtech,
then Immtech may, at its option and expense, institute and litigate such Product
Infringement.  In any such infringement suit Immtech may institute to enforce
Immtech Technology or Program Developments, BioAlliance shall provide reasonable
cooperation and, to the extent possible, have its employees testify when
requested and make available relevant records, papers, information, samples,
specimens and the like.  If Immtech initiates litigation of such Product
Infringement pursuant to this Section 8.3(e), BioAlliance shall not make any
admission to invalidity or unenforceability in respect thereof without the prior
consent of Immtech.  BioAlliance may join Immtech as a Party, and Immtech shall
execute all papers and perform such acts as may be reasonably required, at the
expense of BioAlliance.
 
(f)           Neither Party shall have the right to settle any patent
infringement suit under this Section 8.3 in a manner that diminishes the rights
or interests of the other Party without the prior written consent of the other
party, which shall not be unreasonably withheld.  Any royalties, payments,
damages, expenses, fees or other awards (collectively “Damages”), received by
BioAlliance and/or Immtech as a result of an infringement suit contemplated by
this Section 8.3, whether through judgment or settlement, shall first be used to
reimburse each Party for its expenses associated with such infringement
suit.  Thereafter, (i) [****] , (ii) if Immtech shall have been in control of
such suit pursuant to Section 8.3(e), Immtech shall be entitled to [****] of the
remainder, unless BioAlliance  has chosen, after the initiation of such suit, to
join as a Party to such suit, in which case any remainder shall be shared by the
Parties [****] and (iii) if Immtech shall have been in control of such suit
pursuant to Section 8.3(d), any remainder shall be shared according
 






**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.

 
20

--------------------------------------------------------------------------------

 

to each Party’s harm as indicated by the ratio of sales of the Product as
compared to the sales of the products of the other Party or Parties.  The
appropriate share of the Damages shall be paid to the other Party (or Parties),
as applicable, as soon as practicable following receipt of the Damages.
 
(g)           In the event that a declaratory judgment action alleging
invalidity or non-infringement of any Immtech Technology or Program Developments
related to the Product shall be brought by a Third Party in the Territory
against BioAlliance or against Immtech and BioAlliance, BioAlliance, at its
option, shall have the right, within thirty (30) days after commencement of such
action (but in any event no later than ten (10) days before the time limit, if
any, set forth in the appropriate laws and regulations for responding to such
action), as applicable, to take over the defense of the action at its own
expense. Immtech will have the option of joining in such suit.  In the event the
declaratory judgment action states a count specifically against Immtech,
Immtech, at its option, shall have the right to direct and control litigation
related to such count.  In the event that BioAlliance does not so elect to take
over the defense of the action at its own expense, Immtech shall be free to
proceed and solely control such defense.  Neither Party shall have the right to
settle any action under this Section 8.3(g) in a manner that diminishes the
rights or interests of the other Party without the prior written consent of the
other party, which shall not be unreasonably withheld.  To the extent that any
Damages become payable to any Third Party as a result of such action, whether
through judgment or settlement, the Parties shall bear such Damages according to
each Party’s share of the liability in causing such Damages, and shall
contribute such share as promptly as practicable.  Any Damages received by
Immtech and/or BioAlliance as a result of such action, whether through judgment
or settlement, shall first be used to reimburse each Party for its expenses
associated with such infringement suit not otherwise reimbursed, and then any
remainder shall belong to the Party that brought and controlled such action,
subject to payment to Immtech of the then-applicable Royalty provided in Section
5.2(c) with respect to any such remainder belonging to BioAlliance, which shall
be counted as part of the Net Annual Sales.
 
(h)           In the event that a Third Party institutes any suit against
BioAlliance and/or Immtech for patent infringement related solely to the
Product, the Party sued shall promptly notify the other Party in
writing.  Immtech shall have the right to control any defense of any such claim
involving alleged infringement of Third Party rights by Immtech’s activities
under this Agreement at Immtech’s expense and using counsel of Immtech’s
choice.  BioAlliance shall have the right, at its own expense, to be represented
in any such action by counsel of its own choice.  BioAlliance shall have the
right to control any defense of any such claim involving alleged infringement of
Third Party rights by BioAlliance’s activities under this Agreement at
BioAlliance’s expense and using counsel of BioAlliance’s choice.  Immtech shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice.  Each Party shall, at the other's request, provide to
the other Party reasonable assistance and cooperation with respect to any such
suit.  Neither Party shall have the right to settle any action under this
Section 8.3(h) in a manner that diminishes the rights or interests of the other
Party without the prior written consent of the other party, which shall not be
unreasonably withheld.  To the extent that any Damages become payable to any
Third Party whether as a result of judgment
 

 
21

--------------------------------------------------------------------------------

 

or through settlement of such suit, [****].
 
(i)           If either Party becomes aware of a patent or patent application
that, when issued, might provide a basis for a Third Party’s argument that its
valid rights are being infringed by the manufacture, use or sale of the Product
hereunder, then such Party shall promptly inform the other Party of such patent
or patent application, and the Parties shall cooperate with each other so that
each Party can determine whether valid rights of a Third Party are likely to be
infringed by the manufacture, use or sale of the Product hereunder.
 
(j)           If either Parties believes that a license from a Third Party is
necessary to avoid infringement of patents of the Third Party, the Steering
Committee shall: 1) determine whether or not to seek such a license, 2) appoint
a negotiator to negotiate the terms of such a license, 3) determine whether or
not to enter into such a license as negotiated by the negotiator, and
4) determine how the expenses of such a license shall be borne by the
Parties.  If the Steering Committee cannot agree with regard to any
responsibility set forth in the preceding sentence, such issue shall be
determined accordance with Section 13.5.
 
ARTICLE IX
 
ADVERSE EXPERIENCES
 
9.1           Notification.  The Parties shall, during the Term, keep each other
promptly and fully informed of all of their pharmacological, toxicological and
clinical trials, investigations and findings relating to the Product.  Adverse
Drug Events (ADEs) and Individual Case Safety Reports (ICSRs) may originate from
any source, such as healthcare professionals, regulatory authorities,
literature, consumers, patients, lawyers, clinical studies (including
post-marketing surveillance and epidemiological studies), non-interventional
studies, patient support programs, registries, internet, preclinical studies
(e.g. toxicological studies), etc. Each Party shall use every effort to ensure
that all ADE/ICSR or pregnancy reports meet the minimum regulatory criteria for
a valid safety report.  BioAlliance shall forward all ADEs/ISCRs received for
the Product to Immtech within five (5) calendar days of receipt, except in the
case of expedited reports, which BioAlliance will forward to Immtech within two
(2) calendars days of receipt. Format for event reporting from BioAlliance to
Immtech shall be a copy or facsimile of the source documentation. All event
information will be transmitted via fax or secure email. The regulatory
reporting time clock for submitting ADE/ICSR and pregnancy reports to Immtech is
considered to start on the date when any individual within BioAlliance is first
notified of a case report that fulfills the minimum criteria for a case report.
 
9.2           Reporting.  With regards to the Product, BioAlliance is
responsible for preparing and submitting aggregate and individual case
regulatory safety reports within the Territory as required by regulatory
authorities, and shall submit a copy of all such reports to Immtech. Immtech
shall hold and maintain reports of all adverse events and adverse drug
reactions, both serious and non-serious, and reports of pregnancies in a
database for the Product for preparing and submitting aggregate and single case
reports to the FDA for the Product.
 


**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.

 
22

--------------------------------------------------------------------------------

 



 
9.3           Literature Reports.  Immtech shall be responsible for screening
published scientific and medical literature for ADEs/ICSRs. BioAlliance shall be
responsible for notifying Immtech of any relevant ADEs/ICSR that may come to its
attention in BioAlliance Territory via local scientific or medical journals, or
unpublished scientific or conference papers.  A copy of the article shall be
provided at the same time as the report.
 
ARTICLE X
 
REPRESENTATIONS AND WARRANTIES
 
10.1           Representations and Warranties.
 
(a)           Mutual Representations and Warranties.  Each Party hereby
represents and warrants to the other Party that, as of the Effective Date:
 
(i)           it has full corporate power and authority under the laws of the
state and/or country of its incorporation to enter into this Agreement and to
carry out the provisions hereunder;
 
(ii)           this Agreement is a legal and valid obligation binding upon it
and is enforceable in accordance with its terms;
 
(iii)           the execution, delivery and performance of this Agreement by it
does not materially conflict with any agreement, oral or written, to which it is
a Party or by which it may be bound, nor violate any law or regulation of any
court, governmental body or administrative or other agency having authority over
it; and
 
(iv)           to the knowledge of such Party as of the Effective Date (without
undertaking any special investigation), there is no claim, action, suit,
proceeding or investigation pending or threatened against or affecting the
transaction contemplated hereby.
 
(b)           Representations, Warranties and Covenants of Immtech. Except as
set forth on Schedule 10.1(b), Immtech represents, warrants and covenants to
BioAlliance as follows:
 
(i)           As of the Effective Date, neither Immtech nor any of its
Affiliates has received any written notice from any person, or has knowledge, of
any actual or threatened claim or assertion that (i) Immtech’s or its
Affiliates’ development of the Product (including any components of the
Product), (ii) any of Immtech’s or its Affiliates’ activities in the development
or acquisition of the Immtech Technology, or (iii) the manufacture, use, offer
for sale, sale or import of the Product under the Immtech Technology, infringes
(or would infringe) or misappropriates any intellectual property rights of any
Third Party (including the claims, if issued, of pending patent applications);
and Immtech will inform BioAlliance if Immtech receives any such notice during
the Term.
 

 
23

--------------------------------------------------------------------------------

 

(ii)           As of the Effective Date, (i) there is no action or proceeding
pending or, to Immtech’s knowledge, threatened, with respect to the Product or
the Immtech Technology, including with respect to the conduct of any clinical
trials, manufacturing activities or other activities involving the Product, or
that questions the validity of this Agreement or any action taken by Immtech in
connection with the effectiveness of this Agreement, and (ii) there are no
unsatisfied judgments or outstanding orders, injunctions, decrees, stipulations
or awards (whether rendered by a court, an administrative agency or by an
arbitrator) against Immtech with respect to the Product, or the Immtech
Technology, including with respect to the conduct of any clinical trials,
manufacturing activities or other activities involving the Product, in either
case that is reasonably likely to have a material adverse effect on the rights
granted to BioAlliance hereunder, and Immtech will inform BioAlliance if any of
the forgoing occurs during the Term;
 
(iii)          As of the Effective Date, (i) to the knowledge of Immtech, the
use of the Immtech Technology by BioAlliance, Immtech and their respective
Affiliates and any permitted contractors, as contemplated by this Agreement,
including in the development of the Product (including any components of the
Product), and in the manufacture, use, offer for sale, sale or import of the
Product including any components of the Product) does not infringe any claim of
any issued patent of any Third Party, and (ii) Immtech has no knowledge of any
pending patent application, which if issued, would similarly be infringed by the
use of the Immtech Technology as contemplated by this Agreement;
 
(iv)           To the knowledge of Immtech, Immtech has not and will not violate
the trade secrets or misappropriate the confidential Information or intellectual
property of any third party in connection with the development or manufacturing
of the Product or the development or acquisition of the Immtech Technology;
 
(v)            Immtech has the right to grant the licenses granted to
BioAlliance herein, and Immtech owns all right, title and interest in and to, or
has a license, sublicense or otherwise permission to use and license, all of the
Immtech Technology;
 
(vi)           Immtech has not as of the Effective Date, and will not during the
Term, grant or place any liens, security interests and/or other encumbrances in
or on the Immtech Technology that would conflict or interfere (including as due
to a default or breach of a third party obligation of Immtech) with the licenses
granted to BioAlliance herein;
 
(vii)          Schedule 1.1 sets forth a true and complete list of all Patents
Owned and Controlled by Immtech that claim the Product or the manufacture or use
of the Product for the treatment of PCP, human African trypanosomiasis or
malaria in the Territory as of the Effective Date;
 
(viii)        The Immtech Patents and Immtech Know-How licensed to BioAlliance
hereunder constitute all intellectual property Owned and Controlled by Immtech
that is necessary or useful to develop, use or commercialize the Product for the
treatment of PCP in the Territory;
 
(ix)          As of the Effective Date, none of the Immtech Patents is currently
involved in any interference, reissue, reexamination, or opposition proceeding,
and neither
 

 
24

--------------------------------------------------------------------------------

 

Immtech nor any of its Affiliates has received any written notice from any
person, or has knowledge, of such actual or threatened proceeding, and Immtech
will inform BioAlliance if any of the forgoing occurs during the Term;
 
(x)           All current, former and future employees and consultants of
Immtech and its Affiliates who are, have been or will be substantively involved
in the design, review, evaluation or development of Immtech Technology or the
Product have executed (or with respect to future employees or consults will
execute) written contracts or are otherwise obligated to protect the
Confidential Information of Immtech, and to vest in Immtech or its Affiliates
exclusive ownership of the Immtech Technology that they invent or develop; and
 
(xi)           To Immtech’s knowledge, as of the Effective Date, there is no
unauthorized use, infringement or misappropriation of any of the Immtech
Technology by any Third Party, including any current or former employee or
consultant of Immtech and its Affiliates, and Immtech will inform BioAlliance if
any of the forgoing occurs during the Term.
 
(c)           No Debarment.  Immtech has not employed, contracted with or
retained, and neither Party shall employ, contract with or retain, any person
directly or indirectly to perform any Product Studies or to perform work under
the Supply Agreement if such a person (i) is under investigation by the FDA for
debarment or is presently debarred by the FDA pursuant to 21 U.S.C. § 335a or
its successor provisions, or (ii) has a disqualification hearing pending or has
been disqualified by the FDA pursuant to 21 C.F.R. § 312.70 or its successor
provisions; and if, during the Term, either Party or any person employed or
retained by it to perform Product Studies (x) comes under investigation by the
FDA for a debarment action or disqualification, (y) is debarred or disqualified,
or (z) engages in any conduct or activity that could lead to any of the
above-mentioned disqualification or debarment actions, such Party shall
immediately notify the other Party of same.
 
10.2           Disclaimer.  Except as expressly set forth herein, EACH PARTY
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE
PRACTICES, AND IN ALL CASES WITH RESPECT THERETO.  Without limiting the
generality of the foregoing, each party expressly does not warrant (a) the
success of the Product or (b) the safety or usefulness for any purpose of the
technology provided hereunder.
 
ARTICLE XI
 
INDEMNIFICATION AND LIMITATION ON LIABILITY
 
11.1           Indemnification by Immtech.  Subject to Section 11.3, Immtech
shall defend, indemnify and hold harmless each of BioAlliance and its Affiliates
and its and their respective directors, officers and employees and the
successors and assigns of any of the foregoing (each a “BioAlliance Indemnitee”)
from and against any and all liabilities, damages, settlements, penalties,
fines, costs or expenses (including, without limitation, reasonable attorneys’
fees and other expenses of litigation) (collectively, “Liabilities”) arising,
directly or indirectly, out of or
 

 
25

--------------------------------------------------------------------------------

 

in connection with Third Party claims, suits, actions, demands or judgments to
the extent relating to or based on Immtech’s gross negligence, willful
misconduct, or breach of its representations, warranties or obligations under
this Agreement, except, in each case, to the extent BioAlliance has an
obligation to indemnify Immtech under Section 11.2.
 
11.2           Indemnification by BioAlliance.  Subject to Section 11.3,
BioAlliance shall defend, indemnify and hold harmless each of Immtech and its
Affiliates and its and their respective directors, officers and employees and
the successors and assigns of any of the foregoing (each an “Immtech
Indemnitee”) from and against any and all Liabilities arising, directly or
indirectly, out of or in connection with Third Party claims, suits, actions,
demands or judgments to the extent relating to or based upon BioAlliance’s gross
negligence, willful misconduct, or breach of its representations, warranties or
obligations under this Agreement, except, in each case, to the extent Immtech
has an obligation to indemnify BioAlliance under Section 11.1.
 
11.3           Notice and Procedures.  If an Immtech Indemnitee or a BioAlliance
Indemnitee (the “Indemnitee”) intends to claim indemnification under this
Article XI, it shall promptly notify the other Party (the “Indemnitor”) in
writing of any such alleged Liabilities.  The Indemnitor shall have the right to
control the defense thereof with counsel of its choice, provided that such
counsel is reasonably acceptable to Indemnitee; and, provided, further, that any
Indemnitee shall have the right to retain its own counsel at its own expense,
for any reason, including if representation of any Indemnitee by the counsel
retained by the Indemnitor would be inappropriate due to actual or potential
differing interests between such Indemnitee and any other Party reasonably
represented by such counsel in such proceeding.  The Indemnitee, its employees
and agents, shall reasonably cooperate with the Indemnitor and its legal
representatives in the investigation of any Liabilities covered by this
Article XI.  The obligations of this Section 11.3 shall not apply to amounts
paid in settlement of any claim, demand, action or other proceeding if such
settlement is effected without the consent of the Indemnitor, which consent
shall not be withheld or delayed unreasonably.  The failure to deliver written
notice to the Indemnitor within a reasonable time after the commencement of any
such action, if prejudicial to its ability to defend such action, shall relieve
the Indemnitor of any obligation to the Indemnitee under this Section 11.3.  It
is understood that only Immtech or BioAlliance may claim indemnity under this
Article XI (on its own behalf or on behalf of its Indemnitees), and other
Indemnitees may not directly claim indemnity hereunder.
 
11.4           Limitation of Liability.  EXCEPT FOR LIABILITY FOR BREACH OF
ARTICLE VII, NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS
AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided however, that this
Section 11.4 shall not be construed to limit either party’s indemnification
obligations under Article XI.
 

 
26

--------------------------------------------------------------------------------

 

ARTICLE XII
 
TERM AND TERMINATION
 
12.1           Term.  The term of this Agreement shall commence on the Effective
Date and shall expire, unless earlier terminated as provided under Sections
12.2, 12.3 or 12.4, upon the expiration of the last to expire Royalty Period
(the “Term”).
 
12.2           Termination for Breach. If either Party commits a breach or
default in the performance or observance of any of its material obligations
under this Agreement, and such breach or default continues for a period of
ninety (90) days after delivery by the other Party of written notice reasonably
detailing such breach or default, then the non-breaching or non-defaulting Party
shall have the right to terminate this Agreement, with immediate effect, by
giving written notice to the breaching or defaulting Party; provided, however
that if such breach (other than failure to make any payment when due) is capable
of being cured but cannot be cured within such ninety (90) day period and the
breaching Party initiates actions to cure such breach within such period and
thereafter diligently pursues such actions, the breaching Party shall have such
additional period as is reasonable in the circumstances to cure such breach not
to exceed an additional ninety (90) day period, provided, however, that in the
event of a good faith dispute with respect to the existence of a material
breach, the cure period shall be tolled until such time as the dispute is
resolved pursuant to Section 13.5 hereof.  The Parties shall retain all rights
and remedies (at law or in equity) in respect of any breach hereof.
 
12.3           Termination for Bankruptcy. This Agreement shall automatically
terminate upon the initiation of any proceeding in bankruptcy, reorganization,
dissolution, liquidation or arrangement for the appointment of a receiver or
trustee to take possession of the assets of either Party or similar proceeding
under the law for release of creditors by or against a Party hereto or if a
Party hereto shall make a general assignment for the benefit of its creditors.  
 
12.4           Termination by BioAlliance.
 
(a)           BioAlliance may terminate this Agreement upon thirty (30) days
prior written notice to Immtech in the event that the results of the Phase III
Clinical Trial of the Product do not demonstrate that tolerance of the Product
is superior to the comparator drug used in such trial.
 
(b)           BioAlliance reserves the right to terminate this Agreement in its
entirety at any time effective upon ninety (90) days prior written notice to
Immtech in the event BioAlliance reasonably believes issues of safety or
efficacy (which arise or become more significant following the Effective Date)
are reasonably likely to prevent or materially delay regulatory approval of the
Product in the Territory.  Prior to any notice of termination under this
Section 12.4, the Parties will discuss such issues for a period of up to thirty
(30) days, which discussions shall include a face-to-face meeting of the Chief
Executive Officer of Immtech and the Chief Executive Officer of BioAlliance if
requested by either Party.  BioAlliance shall have no obligation to develop,
promote or sell the Product during either such thirty (30)-day discussion period
or ninety (90)-day notice period, if BioAlliance’s intent to terminate is based
upon safety issues.  BioAlliance shall have no obligation to pay to Immtech any
milestone
 

 
27

--------------------------------------------------------------------------------

 

payment under Section 5.2(a) with respect to a milestone event achieved during
such discussion period or notice period; provided that BioAlliance actually
terminates the Agreement effective at the end of the ninety (90)-day notice
period.
 
12.5           Effect of Termination.  
 
(a)           Upon the termination of the Agreement by Immtech in accordance
with Section 12.2, (i) all rights and obligations of the Parties under this
Agreement, including all rights and licenses granted to BioAlliance pursuant to
this Agreement, shall automatically and immediately terminate, except as
provided in this Section 12.5, and BioAlliance immediately shall discontinue
Commercialization of Product and all use of the Immtech Technology; and (ii)
BioAlliance shall pay within thirty (30) days after such termination all accrued
and unpaid amounts due to Immtech in accordance with the terms of this Agreement
(including, if such termination shall occur following the grant of Regulatory
Approval, any Sales Milestone payments that have been achieved but not yet paid
by BioAlliance, any unpaid Royalty payments and Transfer Price for Product
delivered to BioAlliance. Notwithstanding the foregoing, BioAlliance may
continue to sell inventory of Product then on hand for an additional period not
to exceed six (6) months, and the sale of such Product shall be subject to the
terms and conditions of this Agreement.
 
(b)           Upon the termination or expiration of this Agreement each Party
shall return to the other Party, or destroy, at the other Party's request, all
Confidential Information of the other Party.
 
12.6           Surviving Rights.  The obligations and rights of the Parties
under Sections 5.2(d) (last sentence), 5.4(c), 8.1, 10.2, 12.5 and 12.6, and
Articles I, VII, IX, XI and XIII shall survive termination or expiration of this
Agreement.  
 
12.7           Accrued Rights and Surviving Obligations.  The termination or
expiration of this Agreement for any reason shall be without prejudice to any
rights which shall have accrued to the benefit of either Party prior to such
termination or expiration, including any damages arising from any breach
hereunder.  Such termination or expiration shall not relieve either Party from
obligations which are expressly indicated to survive termination or expiration
of this Agreement.
 
ARTICLE XIII
 
MISCELLANEOUS
 
13.1           Entire Agreement; Modification.  This Agreement, together with
the schedules and exhibits attached hereto and incorporated herein, constitutes
the entire understanding and agreement of the Parties with respect to the
subject matter hereof and cancels and supersedes any and all prior negotiations,
correspondence, understandings and agreements, whether verbal or written,
between the Parties with respect to the subject matter hereof.  No modification
or amendment of any provision of this Agreement shall be valid or effective
unless made in writing and signed by a duly authorized officer of each Party.
 

 
28

--------------------------------------------------------------------------------

 

13.2           Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their permitted successors and assigns;
provided, however, that neither Party shall assign any of its rights and
obligations hereunder without the prior written consent of the other Party
except to an Affiliate or as incident to the transfer or sale of all or
substantially all of the business of such Party relating to the Product to a
Third Party, whether by merger, consolidation, reorganization or acquisition of
stock or assets or otherwise.  Any assignment or attempted assignment by either
Party in violation of the terms of this Section 13.2 shall be null and void.
 
13.3           Performance by Affiliates.  The Parties recognize that each Party
may perform some or all of its obligations under this Agreement through one (1)
or more of its Affiliates; provided, however, that each Party shall remain
responsible for and shall guarantee such performance by its Affiliates and shall
cause its Affiliates to comply with the provisions of this Agreement in
connection with such performance.  Each Party hereby expressly waives any
requirement that the other Party exhaust any right, power or remedy, or proceed
against an Affiliate, for any obligation or performance hereunder prior to
proceeding directly against such Party.
 
13.4           Notices.  Any notices given under this Agreement shall be in
writing, addressed to the Parties at the following addresses, and delivered by
person, by facsimile, or by FedEx or other reputable international courier
service.  Any such notice shall be deemed to have been given as of the day of
personal delivery, one (1) day after the date sent by facsimile service or on
the day of attempted or successful delivery to the other Party confirmed by the
courier service.
 
In the case of Immtech:
Immtech Pharmaceuticals, Inc.
One North End Avenue
New York, NY 10282
Attn: Eric L. Sorkin, CEO
Fax:  (212) 791-2917

 
with a copy to:
Paul, Hastings, Janofsky & Walker LLP
75 E. 55th Street
New York, NY  10022
Attn:  Keith Miller, Esq.
Fax:  212-319-4090

 
In the case of BioAlliance:
BioAlliance Pharma SA
59, boulevard du Général Martial Valin, 4th Floor
75015 Paris, Franc
Attention: Chief Executive Officer
Telephone:  +33 145 58 71 02
Facsimile:  +33 145 58 08 81

 
with a copy to:
BioAlliance Pharma SA
59, boulevard du Général Martial Valin, 4th Floor
75015 Paris, France
Attention: General Counsel

 
 
29

--------------------------------------------------------------------------------


 
 
Telephone: +33 145 58 71 03
Facsimile: +33 145 58 08 81

 
 
Either Party may change its address for communications by a notice to the other
Party in accordance with this Section 13.4.
 
13.5           Dispute Resolution.  The Parties recognize that a bona fide
dispute as to certain matters may, from time to time, arise during the Term that
relates to a Party’s rights and/or obligations hereunder.  In the event of the
occurrence of such a dispute, either Party may, by written notice to the other
Party, have such dispute referred to the respective officers designated below,
or their successors, for attempted resolution by good faith negotiation within
thirty (30) days after such notice is received.  Such designated officers are as
follows:
 
For Immtech:  Eric L. Sorkin, CEO, Gary Parks, CFO
 
For BioAlliance:  Dominique Costantini, M.D., CEO; Nicolas Fellman, CFO
 
In the event that the designated officers are not able to resolve the dispute
within such thirty (30)-day period, or such other period of time as the Parties
may mutually agree to in writing, each Parties shall have the right to pursue
any and all remedies available at law or in equity.
 
13.6           Governing Law.   This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without
reference to any rules of conflicts of laws.  The Parties hereby consent to the
exclusive jurisdiction of the Federal and State courts of New York and hereby
waive any objection to venue or forum laid therein.  The Parties hereby agree
that service of process by certified mail, return receipt requested, shall
constitute personal service for all purposes hereof.
 
13.7           Force Majeure.  A Party hereto shall be excused and shall not be
held liable or responsible for failure or delay in fulfilling or performing any
of its obligations under this Agreement  if such failure or delay is caused by
acts of God, acts of the public enemy, fire, explosion, flood, drought, war,
terrorists, riot, unavailability of raw material, sabotage, embargo, strikes or
other labor disputes, intervention of governmental authority, or by any other
event or circumstance of like or different character to the foregoing beyond the
reasonable control and without the fault or negligence of the affected Party (a
“Force Majeure Event”).  Such excuse shall continue as long as the Force Majeure
Event continues.  Upon cessation of such Force Majeure Event, such Party shall
promptly resume performance hereunder.  Each Party agrees to give the other
Party prompt written notice of the occurrence of any Force Majeure Event, the
nature thereof and the extent to which the affected Party will be unable to
perform its obligations hereunder.  Each Party further agrees to use reasonable
efforts to correct or otherwise address the Force Majeure Event as soon as
practicable and to give the other Party prompt written notice when it is again
fully able to perform such obligations.
 
13.8           Independent Contractors.  In making and performing this
Agreement, BioAlliance and Immtech act and shall act at all times as independent
contractors and nothing contained in this Agreement shall be construed or
implied to create an agency, partnership or
 

 
30

--------------------------------------------------------------------------------

 

employer and employee relationship between Immtech and BioAlliance.  At no time
shall one Party make commitments or incur any charges or expenses for or in the
name of the other Party.
 
13.9           Severability; Waiver.  If one (1) or more of the provisions of
this Agreement are held by any court or authority having jurisdiction over this
Agreement or either of the Parties to be invalid, illegal or unenforceable, such
provision or provisions shall be validly reformed to as nearly as possible
approximate the intent of the Parties and, if unreformable, shall be divisible
and deleted in such jurisdiction; elsewhere, this Agreement shall not be
affected so long as the Parties are still able to realize the principal benefits
bargained for in this Agreement.  The failure of a Party to insist upon strict
performance of any provision of this Agreement or to exercise any right arising
out of this Agreement shall neither impair that provision or right nor
constitute a waiver of that provision or right, in whole or in part, in that
instance or in any other instance.  Any waiver by a Party of a particular
provision or right shall be in writing, shall be as to a particular matter and,
if applicable, for a particular period of time and shall be signed by such
Parties.
 
13.10         Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
 
13.11         Cumulative Rights.  The rights, powers and remedies hereunder
shall be in addition to, and not in limitation of, all rights, powers and
remedies provided at law or in equity, or under any other agreement between the
Parties.  All of such rights, powers and remedies shall be cumulative, and may
be exercised successively or cumulatively.
 
13.12         Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be an original and all of which shall
constitute together the same document.  Counterparts may be signed and delivered
by facsimile, each of which shall be binding when sent.
 
[Signature Page Follows]
 
 
 
 
 
 

 
 
31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
 
 
 

 
IMMTECH PHARMACEUTICALS, INC.
             
 
By:
/s/ Eric L. Sorkin      
Name:
Eric L. Sorkin      
Title:
Chairman and Chief Executive Officer  

 
 



  BIOALLIANCE PHARMA SA              
 
By:
/s/ Dominique Constantini      
Name:
Dominique Constantini      
Title:
Chairman and CEO  

 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


SUPPLY AGREEMENT
Between
IMMTECH PHARMACEUTICALS, INC.
AND
BIOALLIANCE PHARMA




ARTICLE I - DEFINITIONS
 
Section 1    Definitions. All capitalized terms used in this Supply Agreement
shall have the meaning ascribed to them in the License Agreement to which this
Supply Agreement is attached as an exhibit.  Capitalized terms used in this
Supply Agreement that are not defined in the License Agreement, whether used in
the singular or plural, shall have the following meanings:
 
1.1           "Administrative Costs" means all costs related to conducting a
recall, withdrawal or correction in accordance with Applicable Laws.
 
1.2           "Applicable Laws" means all laws, ordinances, rules and
regulations within the Territory applicable to the Manufacturing and Packaging
of the Product or any aspect thereof and the obligations of Immtech or
BioAlliance, as the context requires under this Agreement, including, without
limitation, (i) all applicable federal, state and local laws and regulations of
each Territory; (ii) the U.S. Federal Food, Drug and Cosmetic Act, and (iii) the
cGMPs.
 
1.3           "Batch" means defined quantity of finished Product which has been
Manufactured and Packaged for BioAlliance in accordance with the Specifications.
 
1.4           "Calendar Quarter" means a period of three (3) consecutive months
commencing on January 1, April 1, July 1 or October 1 of any calendar year.
 
1.5           “COA” means Certificate of Analysis.
 
1.6           "Commencement Date" means the first date upon which a European
regulatory authority provides Marketing Approval of the Product.
 
1.7           "Contract Year" means each consecutive twelve (12) month period
beginning on the Commencement Date.
 
1.8           "Defective Product" means Product that is not releasable due to
Nonconformity.
 
1.9           "Delivery Date" shall mean the date on which Immtech shall tender
the relevant Batch(es) to BioAlliance. Each Delivery Date shall be specified by
BioAlliance on the relevant Purchase Order and confirmed by Immtech as set forth
in Section 3.4.
 

 
 

--------------------------------------------------------------------------------

 

1.10           "Firm Commitment" shall mean a binding commitment in writing made
by BioAlliance to purchase Product in accordance with section 3.1.
 
1.11           "Manufacture" means all operations of receipt of materials,
production, packaging, labeling, quality control, release of Product.
 
1.12           “Manufacture Date” means the date that pafuramidine first comes
into contact with another ingredient during the manufacturing process of
Product.
 
1.13           “Manufacturing Release Record(s)” (“MRR”) means a) all completed
production/Batch records; b) all quality control test/request forms (result
worksheets) and associated summary data; c) dynamic monitoring performed during
processing; d) any alert/action notifications generated during processing; e)
any planned or unplanned deviations associated with the Product; f) any out of
Specification result investigations associated with the Product; g) the COA for
the Batch comparing testing to Specifications; h) the appropriate disposition
notification for the Batch.
 
1.14           “Nonconformity” means a deficiency in characteristic,
documentation or procedure, which renders the Product not in conformity with the
Specifications or the other warranties set forth in Section 6.1.
 
1.15           “Packaging” means Primary Packaging and Secondary Packaging.
 
1.16           “Primary Packag(ing)” means material intended to contain and
protect Product during handling, storage and transport.
 
1.17           "Purchase Order" shall have the meaning set forth in Section 3.2.
 
1.18           "Rolling Forecast" shall have the meaning set forth in Section
3.1.
 
1.19           “Secondary Packag(ing)” means packaging material that is not
Primary Packaging.
 
1.20           “Specification” means the specifications for the regulatory,
manufacturing, quality control and quality assurance procedures, processes,
practices, standards, instructions and any other attributes that the parties
agree upon, or that are otherwise required, with respect to the Product which
will be attached hereto as Exhibit I in draft form until the Commencement Date,
and made a part of hereof, as determined in accordance with the analytical
methodology set forth therein, as such specifications may be amended from time
to time in accordance with this Supply Agreement.
 
1.21           "Unit" means each individually packaged unit of Product.
 
ARTICLE II – EFFECTIVE DATE; CONTROLLING TERMS
 
Section 2.1    Effective Date
 
This Supply Agreement shall automatically become effective as of the Effective
Date.
 

 
2

--------------------------------------------------------------------------------

 

Section 2.2     Controlling Terms
 
This Agreement is governed by the License Agreement to which this Agreement is
attached as an Exhibit.  All of the terms of the License Agreement apply to and
control this Supply Agreement and for any terms that may be interpreted to
conflict between the two agreements, the terms of the License Agreement shall
control.
 
ARTICLE III – COMMERCIAL SUPPLY
 
Section 3.1    Forecasts
 
Immtech shall notify BioAlliance in writing of the Commencement Date.  On or
before the first (1st) day of each calendar month following the Commencement
Date, BioAlliance shall furnish to Immtech a written twelve (12) month rolling
forecast of the commercial quantities of Product that BioAlliance intends to
order from Immtech during such period ("Rolling Forecast"). BioAlliance shall
provide the first Rolling Forecast to Immtech at least four (4) months prior to
the first Delivery Date.  The first three (3) months of such Rolling Forecast
shall constitute a binding commitment for the quantities of Product specified
therein ("Firm Commitment") and the following nine (9) months of the Rolling
Forecast shall be non-binding, good faith estimates.
 
Section 3.2    Purchase Orders
 
At least quarterly, BioAlliance shall submit purchase orders for the period
covered by the Firm Commitment portion of the Rolling Forecast, which shall
include the information specified in Section 3.4 ("Purchase Order").  Product
shall be ordered by BioAlliance only in writing. Immtech will not accept verbal
orders of any kind for the production of Product. BioAlliance shall submit each
Purchase Order to Immtech at least one-hundred twenty (120) days in advance of
the earliest Delivery Date requested in the Purchase Order.  Immtech will
confirm such Delivery Dates within fifteen (15) business days of receipt of the
Purchase Order.  If Immtech indicates within such fifteen (15) day period that
it is unable to meet any such Delivery Date, the parties will work together in
good faith to set an amended Delivery Date or Dates.  [****]  In the event of a
conflict between the terms of any Purchase Order and this Supply Agreement, this
Supply Agreement shall control. Notwithstanding the foregoing, Immtech shall
supply BioAlliance with quantities of Product which exceed by not more than 25%
the quantities specified in the Firm Commitment portion of the Rolling Forecast,
and shall use Commercially Reasonable Efforts to supply additional excess
quantities requested by BioAlliance.
 
Prior to the Commencement Date, BioAlliance may purchase clinical supplies of
the Product by submitting Purchase Orders in accordance with this Section 3.2.
 


 


 




**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.

 
3

--------------------------------------------------------------------------------

 

Section 3.3    Product Supply
 
All Product supplied hereunder shall be manufactured by Immtech in accordance
with the Specifications and cGMPs and in compliance with all Applicable
Laws.  Immtech shall be responsible for obtaining, and shall store at no cost to
BioAlliance, any materials required for the manufacture of Product, in
reasonable quantities consistent with the Rolling Forecast and Purchase
Orders.  Immtech shall use and rotate all stock of materials on a first-in,
first-out basis.  Immtech shall be responsible for all payments to Third Parties
for any materials purchased from, or other products or services provided by,
Third Parties in connection with the Manufacture and Packaging of the
Product.  Immtech will utilize a documented system of procedures for the control
of changes to the Specifications.  The parties acknowledge that the
Specifications may need to be refined and modified as the parties gain
experience with the manufacture, testing and use of the Product.  Accordingly,
Immtech and BioAlliance agree to negotiate in good faith to modify the
Specifications from time to time as the parties’ experience with the
manufacture, testing and use of the Product warrants; and Immtech further agrees
that it will facilitate changes to the Specifications that are necessary or
appropriate in light of regulatory requirements.  The parties agree to allocate
on an equitable basis any special costs of developing and implementing revised
procedures.  Immtech will be responsible for labeling and Packaging of Product
for final distribution, utilizing trademarks and artwork developed jointly by
BioAlliance and Immtech.  Immtech will test each Batch of Product and supply
BioAlliance with a COA confirming that such Batch meets the Specifications
applicable to such Product.  BioAlliance may then retest the Batch of Product as
more fully set forth in Section 4.4 to confirm that it meets such
Specifications.
 
Section 3.4    Product Delivery
 
All Purchase Orders will contain the following information: (i) the precise
quantity of Product desired and required Delivery Dates, (ii) desired Packaging
and quantities by package (e.g., bottles of 28, bottles of 500, sample blisters
of 14), (iii) the anticipated shipping destination for Product (which may be
modified as provided below) and (iv) such other information as BioAlliance
wishes to provide or that Immtech might find necessary or useful in completing a
specific Purchase Order.  Immtech shall make each shipment of Product in the
quantity and on the Delivery Date specified for it on the applicable Purchase
Order, via the mode(s) of transportation and to the destination specified on
such Purchase Order.  Product shall be delivered F.C.A. (Incoterms 2000)
BioAlliance’s facility in Paris, France (with the specific destination to be
determined by BioAlliance no earlier than fourteen (14) days prior to the
requested Delivery date, and no later than the Delivery Date. Each shipment of
the Product shall be accompanied by relevant COA and an invoice.  BioAlliance
will then own such Batch.  BioAlliance will assume all operational and financial
responsibility for processing and handling returned inventories of Product due
to Product expiry.
 
Section 3.5    Payment
 
For the quantities of Product to be supplied by Immtech, BioAlliance shall pay
Immtech the Transfer Price, except that, with respect to any quantities of
Product that BioAlliance or its Affiliates or sublicensees purchases for use in
Product Studies in the Territory or distributes as samples to persons in the
medical profession, such quantities shall be supplied at the Direct Cost.
 

 
4

--------------------------------------------------------------------------------

 

Payment of the Product delivered shall be made by BioAlliance within sixty (60)
days of the date of invoice or receipt of the Product, whichever shall last
occur, unless such shipment of Product is rejected in accordance with the
provisions of Section 4.4.  [****] .
 
ARTICLE IV – PRODUCT QUALITY AND REGULATORY MATTERS
 
Section 4.1    Specification(s) of Product
 
Product will be packaged, labeled and handled according to written
specification(s) and procedures mutually agreed upon between the parties.
 
Section 4.2    Product Quality
 
Immtech warrants that the Product delivered under this Agreement to BioAlliance
shall conform to the Specifications and shall be manufactured according to
Applicable Laws and cGMPs.
 
Immtech warrants that neither it, nor its vendors, will engage in any act which
causes any Product produced for BioAlliance to become adulterated, and agrees
that such Product will not be adulterated, within the meaning of the federal
Food, Drug and Cosmetic Act, as amended, when Product is delivered to
BioAlliance.
 
Section 4.3(b)    Quality Control
 
Immtech will take all steps reasonably necessary to ensure that it has
contracted with Third Party manufacturers with the facilities, equipment,
instrumentation, resources and trained personnel to provide all raw materials,
in-process and product assays, analysis and other testing, as compliance with
cGMP may require in connection with Immtech's supply of Product.  Immtech shall
provide a COA for each lot of Product supplied hereunder at the time of
shipment.
 
Immtech shall maintain complete and accurate documentation of all validation
data, stability testing data, batch records, quality control and laboratory
testing and any other data required under cGMP in connection with the supply of
Product hereunder.
 
Immtech shall notify BioAlliance if it makes any changes in any of the
materials, equipment, facilities, process or procedures used to manufacture the
Product if such changes would impact the Product’s ability to meet applicable
Specifications.
 
Immtech shall investigate, and cooperate fully with BioAlliance in investigating
any Batch of Product that fails to meet the applicable Specifications or any the
requirements of any governmental or regulatory agency with jurisdiction over the
manufacture of the Product.  Immtech shall keep BioAlliance informed of the
status of any investigation and, upon completion of the investigation, shall
provide BioAlliance with a final written report describing the cause of the
failure and summarizing the results of the investigation.
 
 
**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.

 
 
5

--------------------------------------------------------------------------------

 

Immtech agrees to cooperate with any inspection by the FDA or other regulatory
agency in connection with BioAlliance’s activities under the Agreement,
including but not limited to any inspection prior to Regulatory Approval in the
Territory.
 
Section 4.4     Defective Product
 
Within at most thirty (30) days of delivery of Batches of the Product,
BioAlliance may reject such Batches by informing Immtech of any Nonconformity of
the delivered Batches. Any Product received by BioAlliance from Immtech that has
not been rejected by BioAlliance within thirty (30) days after receipt shall be
deemed to have been accepted; provided, however, that in the case of any
Nonconformity of any Product provided by Immtech hereunder, which Nonconformity
is not discoverable upon reasonable physical inspection and testing but is
discovered at a later time, BioAlliance may reject such Product by giving
written notice to Immtech of BioAlliance’s rejection of such Product within
twenty (20) days after discovery of such latent defect(s).
 
In the event of a disagreement between the parties as to whether the Product
meets the Specifications, the parties shall cause a mutually acceptable
independent laboratory to review records, test data and to perform the tests
and/or analyses set forth in the Specifications on samples of the alleged
Defective Product.  The independent laboratory shall determine whether the
Product met the Specifications, and such independent laboratory's results shall
be final and binding.  Unless otherwise agreed to by the parties in writing, the
costs associated with such testing and review shall be borne by the party which
was incorrect about whether the Product meets the Specifications.  Whether or
not Immtech accepts BioAlliance’s basis for rejection, promptly on receipt of a
notice of rejection of a Batch of Product, Immtech shall replace such rejected
Product, at its cost, within sixty (60) days.  If the independent laboratory
rules that the original Batch met the applicable Specifications and warranties
provided by Immtech hereunder, BioAlliance shall purchase that Batch at the
agreed-upon price, irrespective of whether Immtech has already replaced it.
 
Section 4.5    Facility Access
 
Upon written request and permission from Immtech, BioAlliance, through its
employees, consultants or other representatives will have the right during
normal business hours and at a time mutually agreed to inspect Immtech's or its
affiliates’ manufacturing operations to determine whether or not Immtech is
complying in all respects with its obligations hereunder.  BioAlliance agrees
that all such inspections and audits shall be carried out in a manner calculated
not to unreasonably interfere with Immtech's and its Affiliates’ conduct of
business and to insure the continued confidentiality of Immtech's business and
technical information. Further, BioAlliance agrees to comply with all of
Immtech's safety and security requirements during any visits to the Immtech and
affiliates’ facilities.  BioAlliance agrees to make promptly available to
Immtech any associated reports from such facility visit(s).
 
Section 4.6    MRR Documents and Data
 
Following the Manufacture of each Batch of Product, and upon written request as
required, Immtech shall provide BioAlliance with properly completed copies of
all MRR
 

 
6

--------------------------------------------------------------------------------

 

Documents, including Manufacturing and Packaging Batch records prepared in
accordance with the Specifications.
 
Section 4.7    Recordkeeping
 
Immtech shall maintain true and accurate books, records, test and laboratory
data, reports and all other information relating to Manufacturing and Packaging
under this Agreement, including all information required to be maintained by the
Specifications and all Applicable Laws. Such information shall be maintained in
forms, notebooks and records for a period of at least two (2) years from the
relevant finished Product expiration date or longer if required under Applicable
Laws.  BioAlliance may inspect the foregoing once per calendar year upon
reasonable advance written request to Immtech.
 
Section 4.8    Finished Product Compliance
 
Upon Product release by Immtech and acceptance of the Product in accordance with
this Supply Agreement and pursuant to the License Agreement, BioAlliance shall
be solely responsible for compliance with all Applicable Laws related to any
subsequent labeling, packaging, and any required testing of Product.
 
Section 4.9   Governmental Inspections and Requests
 
Immtech shall immediately advise BioAlliance if an authorized agent of any
regulatory authority visits either Immtech or any facility related to the
Manufacturing or Packaging of the Product.  Immtech shall furnish to BioAlliance
a copy of the portions of the report relevant to the Product by such regulatory
authority, if any, within ten (10) days of Immtech's receipt of such
report.  Further, upon receipt of a regulatory authority request to inspect the
facilities or audit Immtech's books and records with respect to Manufacturing
and testing under this Supply Agreement, Immtech shall immediately notify
BioAlliance, and shall provide BioAlliance with a copy of any written document
received from such regulatory authority related to the Product. To the extent
related to Manufacturing or Packaging hereunder, Immtech shall provide to
BioAlliance a copy of any proposed written response to any such inspection
related to the Product prior to its submission and a reasonable opportunity for
BioAlliance to review and comment on such response, as well as a copy of the
final response submitted to the regulatory authority.
 
Section 4.10    Product Complaints
 
BioAlliance will notify Immtech within 2 working days of any customer complaints
that relate to the Manufacture or Packaging of the Product.  Immtech as
requested by BioAlliance will conduct internal investigations to determine the
validity of the complaint.  Immtech will use commercially reasonable efforts to
report the findings of such investigation to BioAlliance within 10 working days
of notification.  BioAlliance will be responsible for customer response
communications and will submit a copy of such communications to Immtech at least
one week prior to issuing such response for Immtech’s review and comment.  Any
complaint received by Immtech for the Product will be forwarded to BioAlliance
within 2 working days.
 
Section 4.11    Recall
 

 
7

--------------------------------------------------------------------------------

 

In the event Immtech believes a recall, field alert, Product withdrawal or field
correction may be necessary with respect to any Product provided under this
Supply Agreement, Immtech shall immediately notify BioAlliance in
writing.  Immtech will not act to initiate a recall, field alert, Product
withdrawal or field correction without the express prior written approval of
BioAlliance, unless otherwise required by Applicable Laws.  In the event
BioAlliance believes a recall, field alert, Product withdrawal or field
correction may be necessary with respect to any Product provided under this
Supply Agreement, BioAlliance shall immediately notify Immtech in writing and
Immtech shall provide all necessary cooperation and assistance to
BioAlliance.  The cost of any recall, field alert, Product withdrawal or field
correction shall be borne by BioAlliance except to the extent such recall, field
alert, Product withdrawal or field correction is caused by Immtech's breach of
its warranties, representations or obligations under this Supply Agreement or
Applicable Laws, defects in the Product arising out of the Manufacture of such
Product or its negligence or willful misconduct, then such cost (limited to
reasonable, actual and documented Administrative Costs incurred by BioAlliance
for such recall, withdrawal or correction) shall be borne by Immtech and Immtech
shall, at BioAlliance’s option, either refund BioAlliance for the Transfer Price
paid by BioAlliance for such Product, credit an amount equal to the Transfer
Price paid by BioAlliance for such Product against future orders of Product
submitted by BioAlliance hereunder, or replace the affected Product with
replacement Product manufactured in compliance with cGMP and other Applicable
Laws and regulations and that conform to the Specifications and the warranties
provided by Immtech hereunder, free of charge, as soon as practicable after the
date that BioAlliance notifies Immtech regarding such event with respect to
Product.
 
Section 4.12    Quality Agreement
 
Within one hundred and eighty (180) days from the Effective Date, the parties
will enter into an agreement that details the quality assurance obligations of
each party with respect to supply of the Product (the “Quality
Agreement”).  Notwithstanding the foregoing, failure to enter into a Quality
Agreement shall not mean that Immtech does not have to supply the Product to
BioAlliance.  The parties shall amend the Quality Agreement from time to time as
the parties deem necessary.  If the parties enter into a Quality Agreement, all
Product supplied to BioAlliance shall be supplied in accordance with the Quality
Agreement.
 
ARTICLE V – BUFFER STOCK; MANUFACTURING RIGHTS
 
Section 5.1    Buffer Stock
 
Beginning on the date that is [****] months prior to the anticipated date of the
Initial Commercial Sale, Immtech shall have available (including as a result of
Product Manufactured by any Second Source Facility, as defined below) a buffer
stock of Product for supply to BioAlliance (the “Buffer Stock”), as determined
by mutual agreement of the parties.  The level of Buffer Stock will be expressed
as a number of months of supply of Product and will be determined based upon the
quantities specified in the most recent applicable months of the Rolling
Forecast.  The Buffer Stock shall be no less than [****] months supply of
Product at any time.
 
Section 5.2     Second Source Facility
 
 
 
**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.

 
8

--------------------------------------------------------------------------------

 

If Immtech: (a) discontinues or permanently ceases to manufacture the Product
(unless otherwise agreed to in advance by BioAlliance); or (b) otherwise
breaches its supply obligations hereunder or is otherwise unable or unwilling to
supply BioAlliance with Product which conforms to the Specifications for a
period in excess of one hundred twenty (120) consecutive days (“Event”), then
effective upon written notice by BioAlliance that an Event has occurred, Immtech
will work with BioAlliance or its sublicensees to identify a Third Party to
manufacture the Product in order to satisfy BioAlliance’s and its Affiliates’
and sublicensees’ requirements of the Product.  Immtech will enter into an
agreement with a Third Party manufacturer acceptable to Immtech and will grant
such Third Party manufacturer a license for the Immtech Technology as necessary
for the Third Party Manufacturer to manufacture and supply the Product to
BioAlliance, and its Affiliates and sublicensees.  In addition, Immtech shall
provide such technical assistance to such Third Party manufacturer as reasonably
required, at Immtech’s expense, to the extent of any out-of-pocket expenses
incurred by Immtech in connection with providing such technical assistance.
 
ARTICLE VI - REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 6.1    Limited Warranty
 
Immtech represents and warrants to BioAlliance that all of the Product supplied
under this Supply Agreement (a) shall have been Manufactured and Packaged in
conformance with the Specifications and Applicable Laws, (b) shall conform to
the Specifications in effect at the time of delivery, (c) shall not be
adulterated or misbranded within the meaning of the U.S. Federal Food, Drug and
Cosmetic Act when delivered, and (d) at the time of delivery, shall be free and
clear of any lien or encumbrance.
 
THE LIMITED WARRANTY SET FORTH IN THIS SECTION 6.1 IS IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
WARRANTY OF NON-INFRINGEMENT AND ANY WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE. EXCEPT FOR THE WARRANTY EXPRESSEDIN THIS SECTION 6.1 OR IN THE
AGREEMENT, IMMTECH MAKES NO OTHER WARRANTY, EITHER EXPRESS OR IMPLIED, WITH
RESPECT TO THE MANUFACTURING, PACKAGING OR THE PRODUCT.
 
Section 6.2    Release Responsibility.
 
Immtech, as the party responsible for release of the finished Product, warrants
that it will not release any Batch of Product if the required final Product
testing indicates that the Product does not comply with the Specifications and
the warranties set forth in Section 6.1.
 
Section 6.3    Existence and Power
 
Each party hereby represents and warrants to the other party that such party (i)
is duly organized, validly existing and in good standing under the laws of the
state in which it is organized, (ii) has the power and authority and the legal
right to own and operate its property and assets, and to carry on its business
as it is now being conducted, and (iii) is in compliance with all requirements
of applicable law, except to the extent that any noncompliance would not
materially adversely affect such party's ability to perform its obligations
under the Agreement.
 

 
9

--------------------------------------------------------------------------------

 

Section 6.4    Authorization and Enforcement of Obligations
 
Each party hereby represents and warrants to the other party that such party (i)
has the power and authority and the legal right to enter into this Agreement and
to perform its obligations hereunder and thereunder and (ii) has taken all
necessary action on its part to authorize the execution and delivery of the
Agreement and the performance of its obligations hereunder. The Agreement has
been duly executed and delivered on behalf of such party, and constitutes a
legal, valid, binding obligation, enforceable against such party in accordance
with its terms.
 
Section 6.5    No Conflict
 
Each party hereby represents and warrants to the other party that the execution
and delivery of this Agreement and the performance of such party's obligations
hereunder (i) to not conflict with or violate any requirement of Applicable Laws
or any material contractual obligation of such party and (ii) do not materially
conflict with, or constitute a material default or require any consent under,
any material contractual obligation of such party.
 
 
 
 
 
 
 
 

 
10

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT B


OPTION TO LICENSE
MALARIA PREVENTION


 
In the event that BioAlliance provides written notice to Immtech pursuant to
Section 4.5(b) within sixty (60) days of its receipt of Immtech’s Written Notice
pursuant to Section 4.5(a) that BioAlliance would like to include the prevention
of malaria (and, if proposed by Immtech, treatment of malaria) within the scope
of this Agreement, the following terms and conditions shall become effective and
be deemed to be incorporated within and made a part of this Agreement:
 
1.  
The term “Product” shall include a finished dosage form for sale in the
Territory that contains pafuramidine as the only active ingredient and is
approved by the requisite regulatory authority in the Territory for the
prevention or treatment of malaria in patients.

 
2.  
BioAlliance shall [****] for designing, planning and conducting the development
of the Product for the prevention of malaria (and, if proposed by Immtech,
treatment of malaria) incurred by Immtech pursuant to the budget set forth in
the Development Program (the “Malaria Development Costs”). If Immtech has not
entered into an arrangement to develop the Product for the prevention of malaria
in the United States with a Third Party and intends to commercialize the Product
for the prevention of malaria in the United States, then following Regulatory
Approval of the Product for the prevention of malaria in the Territory,
BioAlliance will [****].

 
3.  
Immtech will provide a written invoice to BioAlliance for the BioAlliance Share
of the Malaria Development Costs on a quarterly basis (which invoice shall set
forth the total Development Costs for such quarter and the BioAlliance Share
thereof), and BioAlliance will reimburse Immtech for the BioAlliance Share of
the Malaria Development Costs within sixty (60) days after receipt of
invoice.  In no event shall BioAlliance be responsible for payment of any
Development Costs other than the Malaria Development Costs or for payment of any
part of the Malaria Development Costs that exceed the budget for the Malaria
Development Costs set forth in Immtech’s Written Notice as provided to
BioAlliance pursuant to Sections 4.5(a) and 4.5(b) or amended by unanimous
approval of the Steering Committee (and if Immtech makes any amendment to the
Development Program that increases the budget for the Malaria Development Costs,
which amendment is not unanimously approved by the Steering Committee, then
Immtech shall [****].

 


 


**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
4.
Section 5.2(a) of the Agreement shall be amended to add the following
provisions:

 
Milestones:
 
 
(i)
Upon [****]; and

 
 
(ii)
Upon [****];

 
 
(iii)
Upon [****];

 
 
(iv)
Provided that Marketing Approval (and, if sought, Pricing Approval) of the
Product for the prevention of malaria is obtained in any Major EU Market,
[****];

 
 
(v)
Upon [****];

 
 
(vi)
Upon [****]; and

 
 
(vii)
Upon [****].

 
















































**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.

 
2 

--------------------------------------------------------------------------------

 

EXHIBIT I


Specifications


Final product specifications to be defined and updated based on requirements of
US FDA.


 


 


 


 


 


 


 


 


 
 3

--------------------------------------------------------------------------------